Exhibit 10.15

MASTER SERVICES AGREEMENT

This Master Services Agreement (“Agreement”) is made as of January 1, 2007, (the
“Effective Date”) by and between Expedia, Inc., a Washington corporation,
located at 3150 139th Avenue SE, Bellevue, WA 98005 (“Expedia”), and TRX, Inc.,
a Georgia corporation, located at 6 West Druid Hills Drive, Atlanta, GA 30329
(“TRX”).

RECITALS

WHEREAS, Expedia is one of the world’s leading travel services companies, with a
portfolio of travel brands that currently includes Expedia.com, Hotels.com,
Hotwire, Expedia Corporate Travel, TripAdvisor, Classic Vacations and websites
in the United States, Canada, the United Kingdom, Germany, France, Italy, the
Netherlands, Australia and China;

WHEREAS, TRX is a leading, independent provider of transaction processing and
data integration services to the global travel industry;

WHEREAS, TRX desires to provide to Expedia, and Expedia desires to obtain from
TRX, the services described in this Agreement on the terms and conditions set
forth in this Agreement.

WHEREAS, Expedia desires to consolidate the various agreements it has in place
with TRX and its Affiliates and desires to have one global agreement;

WHEREAS, TRX agrees to enter into a single global agreement;

AGREEMENT

NOW, THEREFORE, in consideration of the agreements set forth below, Expedia and
TRX agree as follows:

ARTICLE 1. DEFINITIONS

All capitalized terms, where not otherwise defined herein, will have the
meanings set forth in the attached Exhibit A (Definitions).

ARTICLE 2. TERM AND RENEWAL

2.1 Term. The term of this Agreement will commence on the Effective Date and
will continue to be valid and binding between the Parties until the earlier of;
(a) December 31, 2010 (the “Initial Term”), or (b) the termination of this
Agreement as set forth in Article 11.

2.2 Renewal. Thereafter, this Agreement will renew automatically for additional
one (1) year periods (each a “Renewal Term”, and collectively with the Initial
Term, the “Term”) unless (a) TRX gives at least twelve (12) months prior written
notice of its intent to not renew the Agreement prior to the expiration of the
Initial Term or the then-current Renewal Term, as the case may be; or
(b) Expedia gives at least twelve (12) months prior written notice of its intent
to not renew the Agreement prior to the expiration of the Initial Term or the
then-current Renewal Term, as the case may be.

ARTICLE 3. SERVICES

3.1 Services. TRX will perform the services (collectively, the “Services”) as
set forth in Exhibit B (Common Services) or in any services schedule or other
statement of work referencing this Agreement executed by

 

Page 1 of 82



--------------------------------------------------------------------------------

TRX and Expedia or the applicable Expedia Affiliate (a “Statement of Work”). By
executing a Statement of Work referencing this Agreement, TRX and an Expedia
Affiliate will make that Statement of Work subject to the terms of this
Agreement, and such Expedia Affiliate will be entitled to the rights and
obligations of “Expedia” set forth herein with respect to all Services under
that Statement of Work. TRX will look solely to Expedia for performance of its
respective obligations under this Agreement and any Statements of Work executed
by Expedia, and TRX will look solely to the applicable Expedia Affiliate for
performance of its respective obligations under this Agreement and any Statement
of Work executed by that Expedia Affiliate. In the event that such Expedia
Affiliate fails to perform its obligations hereunder and TRX has used reasonable
efforts to resolve such issue with the applicable Expedia Affiliate, TRX shall
give both Expedia and the applicable Expedia Affiliate at least fifteen
(15) business days written notice of TRX’s intent to pursue remedies with
respect to Expedia if such performance issue is not resolved by the Expedia
Affiliate within such fifteen-day period. In the event such issue is not
resolved during such time, TRX may pursue any available remedies directly
against Expedia, who shall at all times remain liable for the performance of its
Affiliates hereunder.

3.2 Statements of Work. Each Statement of Work will (a) be subject to the terms
of, and become part of, this Agreement, (b) describe the Services covered by the
Statement of Work; and (c) to the extent not already addressed in this
Agreement, contain provisions governing the terms for performance of the
relevant Services including payment provisions, applicable Service Levels and
performance requirements, and other provisions that are specific to such
Statement of Work. TRX will perform the Services in accordance with this
Agreement and the specifications and schedule set forth in the applicable
Statement of Work. If the Parties do not agree upon a schedule or milestones for
the performance of certain Services, then TRX will perform such Services with
due diligence under the circumstances.

3.3 Performance of Services. TRX will schedule and perform all of the Services
and perform any necessary upgrades to TRX’s network or infrastructure that have
the possibility of adversely impacting Expedia’s business or technical
operations in a manner that will not interrupt, degrade or otherwise adversely
impact those operations, unless otherwise expressly agreed in writing by
Expedia. TRX will give written notice to the Expedia Contact prior to making any
significant change to its network or infrastructure and will keep the Expedia
Contact apprised with regular status reports on the progress of such changes. If
TRX’s changes to its network or infrastructure have the potential to adversely
impact Expedia’s business or technical operations or the performance of the
Services, TRX will use reasonable efforts to accommodate Expedia’s reasonable
request to postpone or reschedule such changes, and/or Expedia will have the
opportunity to amend any applicable Statement of Work in order to mitigate such
interruption, degradation or adverse impact as mutually agreed upon by Expedia
and TRX. The Parties agree that time is of the essence for TRX’s performance
hereunder and notwithstanding anything to the contrary in this Agreement, the
remedies set forth in Exhibit B (Services), Section 11.3, and/or as may be set
forth in any Statement of Work for TRX’s non-compliance with applicable Service
Levels shall be Expedia’s sole remedy for failure to meet such Service Levels.
TRX will promptly notify Expedia of any delay or anticipated delay in the
performance of the Services, the reasons for the delay and the actions being
taken by TRX to overcome or mitigate the delay.

3.4 Change Order Process. Expedia may from time to time request changes to the
Services (including, but not limited to, addition or deletion of deliverables,
addition or deletion of any service items, changes in the specifications, and/or
changes to any milestones) in accordance with the process set forth in this
Section 3.4, Exhibit C (Change Order Process) and the Policies and Procedures
Manual. Expedia may initiate such a change by issuing a written request to TRX
in substantially the form provided in the Policies and Procedures Manual for
(a) initiating a new Statement of Work (a “Service Request”), (b) requesting
ancillary services (a “Support Request”), or (c) initiating a change to an
existing Statement of Work (a “Change Request”). If TRX requires additional
information from Expedia in order to assess the requested changes to the
Services, TRX will present to Expedia a written request for clarification in
substantially the form provided in the Policies and Procedures Manual (“Change
Order Request Clarification”). If TRX does not require additional clarification
or TRX receives sufficient clarification from Expedia in response to a Change
Order Request Clarification, TRX will respond in writing to such request within

 

Page 2 of 82



--------------------------------------------------------------------------------

a reasonable period depending on the scope of the project (not to exceed the
amount of time set forth in Exhibit C), stating how such proposed modifications
to the Services will affect the time and/or materials required for TRX to
perform the Services, in substantially the form of change order estimate
provided in the Policies and Procedures Manual (“Change Order Estimate”). If
Expedia agrees in writing to such Change Order Estimate (as indicated by signing
the Change Order Estimate or other written document containing the agreed-upon
terms), the applicable signed document will become a Statement of Work hereunder
governing work on such Services. To the extent that any terms of an executed
Change Order Estimate vary the Services under an existing Statement of Work, the
applicable Statement of Work will be automatically be deemed amended to
incorporate the agreed-upon revisions to the Services and/or Service Fees as set
forth in the executed Change Order Estimate.

3.5 Delivery and Acceptance of Deliverables. To the extent that the Services
require TRX to provide any Deliverables to Expedia, TRX will deliver to Expedia
the Deliverables in accordance with the Statements of Work. Each Deliverable
delivered by TRX pursuant to this Agreement will be subject to Expedia’s
acceptance, which will occur upon Expedia’s written acceptance of such
Deliverable, or automatically if Expedia fails to provide written notice that
expressly rejects the Deliverables within * business days (unless both Parties
mutually agree to an extension of this time to facilitate longer acceptance
testing, approval of such extension of time not to be unreasonably withheld).
Expedia will provide, at the time of rejection, a written statement to TRX that
identifies in reasonable detail the deficiencies of such Deliverable. Expedia
shall only reject a Deliverable if such Deliverable fails to conform to the
specifications set forth in the applicable Statement of Work. If Expedia
provides TRX a notice of rejection for any Deliverable, TRX will modify such
rejected Deliverable at no expense to Expedia to correct the relevant
deficiencies set forth in Expedia’s written notice of rejection and will
redeliver such Deliverable to Expedia within a reasonable time (not to exceed *
days) after TRX’s receipt of such notice of rejection, unless otherwise agreed
in writing by the Parties. Thereafter, the Parties will repeat the process set
forth in this Section 3.5 until Expedia accepts such Deliverable. In the event
that TRX reasonably believes that (i) rejection of a deliverable is due to
unclear specifications in the applicable Statement of Work, (ii) the creation of
the Deliverable as per the applicable specifications is not possible or is
commercially infeasible due to circumstances not reasonably foreseen by the
Parties, or (iii) that other circumstances beyond TRX’s control have changed so
as to make delivery of a conforming Deliverable materially more difficult or
expensive, the Parties agree to follow the dispute resolution procedures set
forth in Sections 21.1(a) and 21.1(b) to determine how to proceed with
Deliverables under such Statement of Work; provided, however, that if Expedia
rejects any Deliverable on at least * occasions, Expedia may terminate that
portion of the applicable Statement of Work which relates to the rejected
Deliverable at no expense to Expedia. For avoidance of doubt, rejection of one
Deliverable out of several Deliverables in a Statement of Work will not
constitute rejection of all Deliverables in that Statement of Work or relieve
Expedia of its payment obligations for such conforming Deliverables; provided,
that such conforming Deliverables can be used as intended without the use of
such non-conforming Deliverable.

3.6 Third Party or Expedia Services. Expedia will have the right to perform or
contract with a Third Party to perform *. In the event Expedia performs or
contracts with a Third Party to perform any such service, TRX will cooperate in
good faith with Expedia and any such Third Party, to the extent reasonably
required by Expedia as might be necessary for the provision of the Services
provided for by this Agreement. Such cooperation will include, without
limitation, providing such information as a person with reasonable commercial
skills and expertise would find reasonably necessary for Expedia or a Third
Party to perform its work relating to the Services. Without limiting the
foregoing, such support will be provided by TRX under a executed Statement of
Work created via the Change Order Process.

3.7 TRX Service Locations. TRX will perform the Services (other than disaster
recovery and business continuity) from the facility(ies) and location(s) as
specified in the applicable Statement of Work (the “Primary Service Locations”).
TRX’s facility for disaster recovery and business continuity will be located in
the facility(ies) specified in the applicable Statement of Work, or another
mutually agreed location (the “Disaster Recovery Locations”, and together with
the Primary Service Locations, the “Service Locations”). Subject to the
foregoing, TRX will seek and

 

Page 3 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

obtain Expedia’s prior written approval before performing any relocation of the
TRX Service Locations and will manage any such relocation in accordance with
this Agreement; provided, that TRX will notify Expedia in writing but does not
need to obtain Expedia’s prior written consent for relocations of Service
Locations within a * mile radius of the original Service Location (and where
such relocation does not cross national boundaries or otherwise materially
negatively change the nature of the market in which the Service Location is
located).

3.8 Relocation of TRX Service Locations. Each relocation of any TRX Service
Location (and any portion of the Services being performed therein) will be
performed pursuant to a written plan, which will contain contingency
arrangements sufficient to prevent any adverse impact on the Services as a
result of the relocation and related activities. TRX will implement such plans
as necessary to prevent, and in a manner which does so prevent, any adverse
impact on the Services. *

3.9 Expedia Equipment. In the event Expedia provides TRX with Expedia equipment
for use in the performance of Services, TRX will (a) not use Expedia equipment
(including any equipment owned, leased or rented by TRX for performing its
obligations under this Agreement) to perform services for any person or entity
other than Expedia, without the prior written consent of Expedia, (b) assume the
risk of loss for all such Expedia equipment while in its care, custody or
control, (c) take all reasonable precautions to protect the Expedia equipment
against loss, damage, theft or disappearance while in TRX’s care, custody or
control, and (d) take no actions which affect Expedia’s title or interest in
such Expedia equipment. At Expedia’s request, TRX will, within a reasonable time
(not to exceed * business days), furnish Expedia with a report listing the
location of all Expedia equipment in TRX’s possession.

3.10 Technology. In providing the Services to Expedia, TRX will use its
reasonable efforts to (a) identify and make available to Expedia opportunities
to implement new technology advantageous to Expedia’s business operations,
(b) maintain a level of currency, knowledge and technology that allows Expedia
to take advantage of technological advances in order to remain competitive,
(c) participate in a telephone conference with Expedia at a mutually agreeable
time at least * during every * period during the Term in accordance with the
procedures agreed upon by the Expedia Contact and TRX Account Manager to inform
Expedia of any new technology or technology trends and directions that TRX is
developing or is otherwise aware that could reasonably be expected to have an
impact on Expedia’s businesses, and (d) jointly with Expedia, identify cost
efficient methods to implement those technology changes and proven methodologies
selected for implementation and, upon Expedia’s approval through the Change
Order Process in Section 3.4, implement such technology changes and proven
methodologies as agreed to by the Parties.

3.11 Other Resources. Except as otherwise expressly provided in this Agreement,
TRX will be responsible for providing the facilities, personnel, equipment,
software, technical knowledge, expertise and other resources necessary and
appropriate for delivery of the Services and to meet TRX’s obligations under
this Agreement.

3.12 Technical Specifications. In performing the Services, TRX will comply with
the technical specifications set forth in the attached Exhibit G or as otherwise
set forth in a Statement of Work.

3.13 Disaster Recovery. TRX will develop a comprehensive disaster recovery plan
to enable continued performance of the Services during and after a Force Majeure
Event or other disaster scenario. TRX will periodically conduct business
resiliency assessments to determine whether such disaster recovery plan
adequately mitigates impact in the event of a disaster incident. Upon Expedia’s
request, TRX will furnish a copy of the disaster recovery plan to Expedia for
its review.

 

Page 4 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

3.14 TRX Dependencies. In the event that TRX’s performance of a particular
obligation hereunder is prevented due to Expedia’s failure to act as required
hereunder, TRX will give Expedia prompt written notice of such dependency
prominently labeled as a “dependency notice”, or otherwise prominently marked
such that it is apparent to a reasonable reader that TRX’s performance of a
specific Service is dependent upon Expedia taking a specified action
(“Dependency Notice”). Following the issuance of any such Dependency Notice, TRX
will use commercially reasonable efforts to continue performance of such
obligation but will not be deemed in breach of the Agreement for failure to
comply with such obligation to the extent TRX is prevented by Expedia, pending
Expedia’s resolution of the item(s) identified in the Dependency Notice. All
such Dependency Notices will be sent to the designated Expedia Contact (as
specified in Section 6.1).

ARTICLE 4. SERVICE LEVELS

4.1 General. TRX will perform the Services so as to meet or exceed the service
levels set forth in Exhibit B and any applicable Statement of Work (“Service
Levels”). If more than one Service Level applies to any particular obligation of
TRX, TRX will perform in accordance with the most stringent of such Service
Levels.

4.2 Service Level Credits and Incentives. TRX recognizes that its failure to
meet a Service Level may have a material adverse impact on the business and
operations of Expedia and that the damage from TRX’s failure to meet a Service
Level in some cases may not susceptible to precise determination. Accordingly,
if specified in a particular Statement of Work, in the event that TRX fails to
meet a Service Level, then in addition to any other remedies specified in
Section 3.3, TRX will pay any applicable credits (“Service Level Credit”) set
forth in such Statement of Work. The Parties also agree that in some cases there
may be additional benefit to Expedia in TRX exceeding defined Service Levels.
Accordingly, if specified in a particular Statement of Work, in the event TRX
exceeds the Service Levels, it shall be entitled to any applicable incentives
(“Service Level Incentives”) as set forth in such Statement of Work. In each
case, Service Level Credits and/or Service Level Incentives, if applicable, will
be specified in a Statement of Work and will apply only to the Services
performed under that Statement of Work.

4.3 Root Cause Analysis. Upon receipt of a notice from Expedia with respect to
TRX’s failure to provide the Services in accordance with the applicable Service
Levels, TRX will, as soon as reasonably practicable, (a) perform a root cause
analysis to identify the cause of such failure, (b) provide Expedia with a
report detailing the cause of, and procedure for correcting, such failure,
(c) correct such failure and (d) provide Expedia with reasonable assurances that
such failure will not recur after the procedure has been completed. In the case
of an extended investigation or remedial measures taken by TRX to address
failure to meet applicable Service Levels, TRX will keep the Expedia Contact
apprised with regular status reports on the progress of any such investigation
or remedial measures.

4.4 Measurement and Monitoring Tools. TRX will implement the measurement and
monitoring tools and procedures required to measure and report TRX’s performance
of the Services against the applicable Service Levels. Such measurement and
monitoring and procedures will (a) permit reporting at a level of detail
sufficient to verify compliance with the Service Levels, and (b) be subject to
audit by Expedia or its designee. TRX will provide Expedia and its designees
with information concerning access to such measurement and monitoring tools and
procedures upon request, for inspection and verification purposes.

4.5 Continuous Improvement and Best Practices. TRX and Expedia will, on a
periodic and continual basis during the Term seek to continually improve the
quality of the Services, including, but not limited to, taking the following
actions:

 

  (a) without violating its non disclosure obligations owed to a Third Party or
a Third Party’s proprietary rights, identify and apply proven techniques and
tools from other installations within its operations as they relate to the
Services;

 

Page 5 of 82

 



--------------------------------------------------------------------------------

  (b) periodically review the Service Levels and the performance data collected
and reported by TRX;

 

  (c) replace manual processes in the Services with automated processes;

 

  (d) implement methods of measuring data points associated with each functional
activity comprising the Services;

 

  (e) develop near real-time status reporting to enable staffing to be more
closely aligned with demand; and

 

  (f) create systems to promptly identify and report anomalies (e.g., high
exception volumes).

The implementation of any such process improvements will be performed pursuant
to executed Statement(s) of Work created via the Change Order Process, and may
drive changes in the Service Fees in accordance with the process set forth in
the attached Exhibit H.

ARTICLE 5. STAFFING

5.1 Key Employees. Before assigning an individual to a Key TRX Personnel
position, whether as an initial assignment or as a replacement, TRX will
(a) notify Expedia of the proposed assignment, (b) introduce the individual to
appropriate representatives of Expedia, (c) provide Expedia with a resume and
any other information regarding the individual that may be requested by Expedia
to the extent permitted by Applicable Laws *

5.2 Removal of TRX Personnel. Notwithstanding anything to the contrary in this
Agreement, and so long as permitted under Applicable Law, upon Expedia’s
reasonable written request, TRX will remove any TRX Personnel from participation
in the Services. Any such removal will be effective (a) immediately upon
Expedia’s written request, in the event the removal is for Cause, or (b) ten
(10) business days after Expedia’s written request in the event the removal is
not for Cause (which request shall provide sufficient detail regarding the
rationale behind the request to permit TRX to take corrective action in such
ten-day period), provided that TRX is unable to address such non-Cause issue(s)
to Expedia’s satisfaction within such ten-day period. If TRX Personnel is
removed for any reason, upon written request from Expedia, TRX will use its
reasonable efforts to recruit, hire and train replacement TRX Personnel with
appropriate and capabilities.

5.3 Screening of TRX Personnel. TRX agrees that all employees of TRX and all
employees of Authorized Subcontractors identified in Exhibit I who TRX uses to
perform the Services have successfully completed background screening in
accordance with TRX’s standard procedures as set forth in Exhibit F (TRX
Personnel Screening Procedures) (the “Personnel Screening Procedures”). TRX will
notify and make such procedure available to Expedia promptly after any
significant updates or revisions. Additionally, beginning no later than ninety
(90) days after the Effective Date, TRX agrees that all TRX Contractors will
also be suject to successful completion of the TRX Personnel Screening
Procedures; provided, that individual TRX Contractor employees (other than
employees of Authorized Subcontractors identified in Exhibit 1) who are
servicing Expedia’s account under this Agreement prior to that date will not be
subject to retroactive completion of the TRX Personnel Screening Procedures.
Upon reasonable request from Expedia, TRX will certify in writing, in a format
reasonably designated by Expedia, that it has complied with the requirements of
Section 5.3. TRX will conduct all testing and background checks in accordance
with all Applicable Laws. The Parties will work together to develop and
implement improved screening and background checking processes in response to
changing legal requirements and technological advancements over the course of
the Term.

 

Page 6 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

5.4 Subcontractors. TRX will not subcontract or delegate any obligations under
this Agreement except as approved by Expedia, in writing; except that Expedia
acknowledges that TRX may use independent contractors on non-material aspects of
TRX’s day to day operations relating to the Services (i.e., staff augmentation)
without the prior written consent of Expedia. No subcontracting will release TRX
from its responsibility for performance of its obligations under this Agreement.
TRX will remain fully responsible for the performance of TRX Contractors
hereunder, including, without limitation, all work and activities of TRX
Contractors providing services to TRX in connection with TRX’s provision of the
Services. TRX will be the sole point of contact with TRX Contractors under this
Agreement, and TRX will be solely responsible for TRX Contractors, including, *

5.5 Personnel Non-Solicit. During the Term of the Agreement and for * after the
later of the expiration of the Transition Assistance Period pursuant to Article
12 or termination of the Term (collectively, the “Non-solicitation Term”),
(a) Expedia shall not solicit or hire TRX Personnel assigned to Expedia to work
for Expedia without prior written consent of senior management of TRX; and
(b) TRX shall not solicit or hire Expedia personnel to work for TRX without the
prior written consent of senior management of Expedia. Notwithstanding anything
to the contrary in this paragraph, nothing will prohibit the solicitation or
hiring of employees (i) through advertising in newspapers, periodicals, websites
or electronic mail of general or trade circulation not specifically targeted to
the employees of either Party; (ii) by an employee search firm on behalf of the
other Party to this Agreement, provided, that such employee search firm is not
advised, by employee or company name, to solicit such employees; or (iii) as a
result of an employee initiating discussion with the other Party without any
direct or indirect solicitation by such Party. *

5.6 Key TRX Personnel and Competitors. TRX will not assign any Key TRX Personnel
to an assignment in a similar capacity with, or performing similar work for, an
Expedia Competitor without Expedia’s consent while such Key TRX Personnel is
assigned to the Expedia account.

5.7 *

5.8 *

 

Page 7 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

ARTICLE 6. MANAGEMENT

6.1 Expedia Contact. Expedia will appoint an individual (the “Expedia Contact”)
within thirty (30) days after the Effective Date to communicate directly with
the TRX Account Manager. The Expedia Contact will be responsible for the ongoing
management of this Agreement, including review of TRX billing activities and
time records. Expedia may change the Expedia Contact upon written notice to TRX.

6.2 TRX Account Manager. The Parties have mutually agreed on an individual to
serve as the TRX account manager (the “TRX Account Manager”) prior to the
Effective Date of this Agreement. Unless otherwise agreed to by the Parties, the
TRX Account Manager will serve on a full time basis under this Agreement. Any
change in the TRX Account Manager will be subject to Expedia’s prior written
approval, such approval not to be unreasonably withheld.

6.3 TRX Account Manager Responsibilities. The TRX Account Manager will have
overall responsibility for managing and coordinating the performance of TRX’s
obligations under this Agreement, including the performance of all TRX
Personnel, and will be authorized to act for and on behalf of TRX and TRX
Contractors in connection with all aspects of this Agreement. The TRX Account
Manager will reasonably respond to all inquiries from the Expedia Contact during
the Term of this Agreement. The TRX Account Manager responsibilities will also
include (a) preparing meeting documentation and making on going project
presentations on project status and other related project topics as identified
by Expedia, (b) providing administrative, supervisory, and technical direction
to TRX Personnel, (c) monitoring performance hereunder for accuracy, timeliness,
efficiency and adherence to the terms and conditions of this Agreement, and
(d) coordinating the resolution of Agreement issues and the implementation and
enforcement of problem escalation procedures.

6.4 Reports. TRX will prepare and furnish to Expedia the reports described in
the attached Exhibit E (Reporting) or as otherwise required by a Statement of
Work, as well as periodic reports on TRX’s progress on the Services and/or any
Deliverables. TRX will provide the progress reports in the form and content
requested by Expedia. All reports will be provided to Expedia as part of the
Services and at no additional charge to Expedia.

6.5 Back Up Documentation. As part of the Services, TRX will provide Expedia
with such documentation and other information available to TRX as may be
reasonably requested by Expedia from time to time in order to verify the
accuracy of the reports provided by TRX. In addition, TRX will provide Expedia
with all documentation and other information reasonably requested by Expedia
from time to time to verify that TRX’s performance of the Services is in
compliance with this Agreement.

6.6 Meetings. During the Term, representatives of the Parties will meet
periodically or as requested by Expedia to discuss matters arising under this
Agreement. Each Party will bear its own costs in connection with the attendance
and participation of such Party’s representatives in such meetings. The Parties
may attend such meetings in person or by telephone and/or video conference so
long as the other Party can hear, and be heard by, the other Party. Such
meetings will include, at a minimum, (a) a weekly operational review meeting,
(b) a monthly meeting between the Expedia Contact and the TRX Account Manager,
to review performance and monthly reports, planned or anticipated activities and
changes that might impact performance, and such other matters as appropriate;
(c) a Quarterly meeting of the Parties’ executives to review TRX’s performance,
review progress on the resolution of issues, and discuss such other matters as
appropriate; and (d) such other meetings of Expedia and TRX, including senior
management of TRX, as either Party may reasonably request.

ARTICLE 7. SERVICE FEES AND PAYMENT TERMS

7.1 Service Fees. Expedia shall pay TRX the Service Fees as set forth in Exhibit
B of the Agreement or the applicable Statement of Work, subject to adjustments,
deductions or credits such amounts as provided for in this Agreement or the
applicable Statement of Work (“Service Fees”).

 

Page 8 of 82

 



--------------------------------------------------------------------------------

7.2 Prepayment of Forecasted Fee. Before the last business day of each month,
Expedia shall prepay TRX Service Fees for the following month based on a good
faith forecast of transactions for such month (the “Forecasted Fee”) by
electronic funds transfer in the agreed to currency for each point of sale. For
avoidance of doubt, the prepayment of the Forecasted Fee will be made as per
Expedia’s forecast and will not be subject to dispute.

7.3 Invoicing. Notwithstanding the foregoing, however, on or before the
fifteenth (15th) day after the close of each month, TRX shall invoice Expedia
the actual Service Fees (and any applicable Expedia Costs or Customer
Charge-Backs), adjusted for any incentives credits or penalties provided herein
for such month. The invoice shall include a statement setting forth the total
number of transactions handled that calendar month by TRX in connection with the
Services and the applicable Service Fees and any applicable Expedia Costs or
Customer Charge-Backs for which Expedia is responsible. The statement shall
include information sufficient to discern how the Service Fees were calculated
and shall be in a format to be provided by Expedia. Unless otherwise requested
by Expedia, TRX will provide one consolidated invoice broken out by Point of
Sale in each invoice period, and one invoice for each Expedia Affiliate
receiving Services hereunder.

7.4 Payment. Except for disputed amounts, Expedia shall pay by electronic funds
transfer *.

7.5 Taxes. Except as otherwise provided in a Statement of Work, the Service Fees
do not include any charge for taxes and Expedia is solely responsible for paying
any national, state or local sales, use, excise or other like tax or amount,
which may be levied or based upon the Services provided under this Agreement,
excluding (i) taxes based on or measured by TRX’s gross revenues (other than
sales, use and other excise taxes), (ii) taxes based on or measured by TRX’s net
income, and (iii) TRX’s employee related taxes. If any taxes that are the
responsibility of Expedia hereunder are required by any government to be
collected by TRX, TRX may collect such taxes from Expedia in addition to the
Service Fees and pay them to the appropriate taxing authority. VAT, when
applicable, will be billed in addition to the Service Fees. Notwithstanding the
foregoing, in the event withholding taxes are required by any government to be
withheld on payments made hereunder by Expedia to TRX, Expedia may deduct such
taxes from the amount owed TRX and pay them to the appropriate taxing authority.
Expedia shall in turn promptly secure and deliver to TRX an official receipt for
any taxes withheld. Expedia will use reasonable efforts to minimize such taxes
to the extent permissible under applicable law.

7.6 VAT.

 

  (a) All sums payable by Expedia to TRX under or in connection with this
Agreement are exclusive of any VAT chargeable on any supply or supplies to which
such sums relate. An amount equal to such VAT shall in each case be paid by
Expedia to TRX upon receipt by Expedia of a valid VAT invoice.

 

Page 9 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

  (b) It is the current understanding of the Parties that no VAT is chargeable
on any supplies made by TRX to Expedia under or in connection with this
Agreement (“the Supplies”). TRX shall not charge to Expedia VAT on the Supplies
unless and until the following conditions are met:

 

  (i) TRX has received a binding ruling from the relevant tax authority stating
that VAT is properly chargeable on the Supplies; and

 

  (ii) Expedia has received from TRX written evidence reasonably demonstrating
such binding ruling.

 

  (c) TRX shall not engage in any written or other correspondence with any tax
authority in relation to the VAT status of the Supplies without the prior
written consent of Expedia (and Expedia shall not unreasonably withhold such
consent). If it consents to TRX entering into such correspondence, Expedia shall
provide TRX with such information as TRX may reasonably require for the purpose
of such correspondence. Before sending any written correspondence to any tax
authority in relation to the VAT status of the Supplies, TRX shall give Expedia
a reasonable opportunity to comment on the written correspondence and shall make
such amendments as Expedia shall reasonably require. For the avoidance of doubt,
none of the provisions of this Section 7.5(c) shall prevent TRX from providing
information to a tax authority as may be required by that tax authority from
time to time in relation to TRX’s ongoing compliance obligations.

 

  (d) If for any reason a tax authority determines that the Supplies are
chargeable to VAT, TRX shall, at the expense of Expedia, use all reasonable
endeavors and shall take such steps as Expedia may reasonably require to
challenge such determination. It is understood and agreed between the Parties
that all decisions regarding the strategy to be adopted and steps to be taken in
challenging such a determination will be decided upon by Expedia.

7.7 *

7.8 Rolling * Forecast. Expedia agrees to prepare and submit to TRX on a monthly
basis a rolling * forecast. This forecast shall be a good faith estimate of the
reasonably anticipated activities and volumes of Services required by Expedia
during such period of time. Such forecast is * days prior to the end of the
first month in the forecast. The first month of each such forecast will be the
basis of the prepayment amount set forth in Section 7.2 and may trigger Service
Level adjustments as provided in Exhibit B or an applicable Statement of Work if
actual volumes exceed forecasted volumes for such month. The second and third
month of each such forecast are provided for non-binding guidance purposes only
and shall not be construed as a guarantee of specific volumes.

7.9 Third-Party Errors.

 

  (a)

GDS Errors. Expedia agrees that it will request * or any other GDS or
vendor-specific reservation system used by Expedia to create travel reservations
which are subsequently processed by TRX (“GDS Providers”) to make payments with
respect to errors made by GDS Providers system in connection with Tickets
directly to TRX and will provide reasonable assistance to TRX (to the extent
requested by TRX) to collect such amount directly from GDS Providers. If GDS
Providers acknowledge the errors were made by their system in connection with
Tickets, but in documentation submitted to TRX (and provided to Expedia) states
that GDS Providers will not

 

Page 10 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

 

reimburse TRX the full amount for such errors because of separate financial or
business arrangements with Expedia, then TRX shall invoice Expedia for such
amounts within * days after the end of the calendar year in which the GDS
Providers payments were due.

 

  (b) Expedia Errors. Except as set forth in Section 7.9(a) above, Expedia shall
be liable for all errors originated by Expedia, Expedia Affiliates, Expedia
Providers, or any third party engaged by Expedia. Expedia shall promptly
reimburse TRX for any such errors for which TRX must pay on Expedia’s behalf in
performance of its obligations hereunder.

 

  (c) Notice of Errors. Further, each Party shall use reasonable efforts to
promptly notify the other Party of any circumstances which such Party believes,
after investigation of reasonable diligence, has resulted in or is likely to
result in a material error or a pattern of errors that is material in its
totality. Additionally, each Party shall use commercially reasonable efforts to
mitigate the harm associated with such identified errors.

7.10 Inflationary Pressures. If the Parties expressly agree in a Statement of
Work, they may include a mechanism for re-negotiating pricing in the event there
is a material increase in the inflation rate in a country in which Services are
performed hereunder.

ARTICLE 8. AUDITS

8.1 *

8.2 Services Audit. Upon reasonable prior notice from Expedia (but in any event
not less than five (5) business days notice (unless a shorter notice period is
required by Applicable Law or applicable industry-specific standards), TRX will
provide, and will cause TRX Contractors to provide, Expedia and any of Expedia’s
auditors with access to and any assistance that they may require for the purpose
of performing audits to determine TRX’s compliance with the terms of this
Agreement, Applicable Law, or any industry-specific standards (e.g. payment card
industry regulations) required for performance hereunder. If any audit by an
auditor designated by Expedia or a regulatory authority results in TRX being
notified that TRX or TRX Contractors are not in compliance with any Applicable
Law or audit requirement, TRX will, and will use its all its reasonable efforts
to cause TRX Contractors to promptly take actions to comply with such audit. *

8.3 Service Fees Audit. Upon reasonable prior notice from Expedia considering
the scope of the audit, Expedia may audit TRX’s records and consult with TRX’s
accountants for the purpose of verifying TRX’s compliance with the terms of this
Agreement, provided that any such audits will be conducted during normal
business hours in such a manner as to not unreasonably interfere with the normal
business operations of TRX.

8.4 Audit Limitations. With respect to any such audits permitted by Section 8.1,
Section 8.2 or Section 8.3 above:

 

  (a) *

 

Page 11 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

  (b) If such audit reveals *

 

  (c) *

 

  (d) TRX agrees to promptly correct any deficiencies detected in an audit and
will promptly * disclosed by such an audit, or Expedia may, at its election, set
off * against any amounts subsequently due by Expedia to TRX;

 

  (e) Any such audits conducted after the * shall be limited to no more than
once every * per Service Location; provided, that if any audit reveals * for a
Service Location or other material breach of this Agreement, Expedia may perform
subsequent audits as it deems reasonable, notwithstanding such limitation on the
frequency of such audits;

 

  (f) Expedia shall ensure that such auditors are under written obligations of
confidentiality no less restrictive than as set forth herein and such
obligations extend to TRX’s confidential and proprietary information.

 

  (g) Once Expedia has * a Service Location pursuant to Section 8.1 or
Section 8.3 for a defined period of time (an “Audit Period”), Expedia may not *
such Service Location again covering the same Audit Period. *.

8.5 Record Retention. TRX will keep all usual and proper records related to the
Services and this Agreement for the greater of (a) * years, or (b) any
applicable Airline Reporting Corporation (ARC) record retention period
applicable to such records, (the “Record Retention Period”).

8.6 Access. TRX will provide to Expedia, on any of TRX’s premises or TRX Service
Locations (or, if the audit is being performed of a TRX Contractor, TRX
Contractor’s premises if necessary), access to all materials maintained at TRX,
workspace, office furnishings (including lockable cabinets), telephone and
facsimile services, utilities and office related equipment and duplicating
services as Expedia may reasonably require to perform the audits described in
this Article 8. In addition, TRX will grant Expedia or its designee access to
TRX Personnel (including agents, trainers, supervisors and management personnel)
as requested by Expedia to facilitate the audits descried in this Article 8.

 

Page 12 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

8.7 Policies and Procedures Manual. As of the Effective Date, the Parties have
created preliminary documentation of certain policies and procedures applicable
to TRX’s performance of the Services (such documentation, the “Policies and
Procedures Manual”). The Policies and Procedures Manual shall be maintained by
the Parties during the Term of this Agreement as follows:

(a) The Policies and Procedures Manual will contain a version history indicating
what changes were made and sign-off from respective representatives of each
Party evidencing each Party’s agreement to such changes.

(b) On or before December 31, 2006, TRX will furnish to Expedia a written
project plan describing the timeline and process by which TRX will finish
documenting the procedures applicable to each of the Services TRX is providing
to Expedia under this Agreement, including an example of such documentation for
a representative Service. The project plan and representative example of such
documentation will be subject to Expedia’s approval, not to be unreasonably
withheld.

(c) The Parties acknowledge that the project plan may provide for a phased
delivery schedule of TRX procedures. Such procedures will be subject to
Expedia’s approval, not to be unreasonably withheld. Additionally, Expedia will
revise such document to include Expedia policies applicable to the Services TRX
is providing to Expedia under this Agreement.

(d) The parties will cooperate in good faith to finalize such policies and
procedures document no later than *.

(e) Furthermore, the Parties will consult on an annual basis to review the
Policies and Procedures Manual and ensure that it accurately captures the
current policies and procedures applicable to the Services.

8.8 Policies and Procedures Audit. In addition to the audit rights set forth
elsewhere in this Article 8, Expedia or its designee may audit TRX’s compliance
with the Policies and Procedures Manual on the following basis: *

8.9 Remedy for Noncompliance with Policies and Procedures Manual. In the event
that an audit pursuant to Section 8.8 reveals that TRX is in * with the Policies
and Procedures Manual with respect to a particular Service for Expedia *, an
Expedia Affiliate or a Point of Sale, the following will apply:

 

  (a) TRX will promptly undertake remedial measures to cure such identified
non-compliance;

 

  (b) *

 

  (c) *

 

Page 13 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

  (d) *

For avoidance of doubt, any non-compliance with the Policies and Procedures
Manual that is predominantly caused (i.e., more than 50% caused) by parties
other than TRX and TRX Contractors (e.g., Expedia, a GDS, Expedia suppliers,
etc.) will not be deemed to be a failure by TRX to meet the requirements of the
Policies and Procedures Manual hereunder.

8.10 Disagreements Regarding Compliance with the Policies and Procedures Manual.
If TRX reasonably disagrees with Expedia’s assertion that a requirement in the
Policies and Procedures Manual has not been met, or TRX reasonably believes that
a party other than TRX or a TRX Contractor was predominantly responsible for
TRX’s failure to meet a requirement in the Policies and Procedures Manual, then
(a) the Parties will attempt to resolve such disagreements pursuant to the
dispute resolution procedure set forth in Section 21.1 of the Agreement, and
(b) if, after following the dispute resolution procedure set forth in
Section 21.1 of the Agreement, the Parties are still unable to agree, *

8.11 Internal Control Objectives. In connection with its review and completion
of the Policies and Procedures Manual pursuant to Section 8.7, Expedia will
define and furnish to TRX reasonable internal control objectives consistent with
the scope of the Services as described in Exhibit B, the applicable Statement(s)
of Work, and the Policy and Procedures Manual. TRX shall use reasonable efforts
to satisfy such internal control objectives within * days after receipt of such
objectives from Expedia. TRX agrees that Expedia will have the right to audit
TRX’s processes and controls related to such internal control objectives on an *
basis. Expedia shall bear the full expense associated with such audit and shall
produce and deliver to TRX written audit findings within a reasonable time of
completion of the audit. TRX shall within * after receiving such audit findings
develop a mutually-agreeable plan to correct such control deficiencies if such
correction is commercially reasonable, otherwise to mitigate the risks
associated with such control deficiencies.

ARTICLE 9. SECURITY

9.1 Safety and Security Procedures. TRX agrees that it will maintain and
enforce, at the TRX Service Locations, safety and physical security policies and
procedures in accordance with TRX’s standard procedures as furnished to Expedia.
TRX will notify and make such procedures available to Expedia promptly after any
significant updates or revisions. Additionally, TRX will furnish a copy of the
current security policies and procedures upon Expedia’s written request. TRX
will promptly notify Expedia in the event that TRX experiences a breach of such
safety and security procedures that could reasonably materially adversely impact
the Services performed for Expedia.

9.2 Security Assessments. TRX, through its internal assessors, will, *, perform,
or cause to have performed, once each * during the Term of this Agreement,
assessments of TRX’s compliance with the security policies specified in
Section 9.1 at the TRX Service Location during the immediately preceding *
period. *. Upon Expedia’s advance written notice, Expedia may, no more than *
per Service Location, *, perform the assessments described in this Section 9.2
and “snap” assessments (e.g., safety and physical security assessments) of the
TRX Service Locations; provided, that if any inspection reveals any material
nonconformity with TRX’s security policies or other material breach of this
Agreement, Expedia may perform subsequent inspections as it deems reasonable
notwithstanding such limitation. *

 

Page 14 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

9.3 Security Relating to Competitors. If (a) TRX provides either the Services to
Expedia from a Service Location that is shared with a Third Party or Third
Parties, and (b) any part of the business of TRX or any such Third Party is now
or in the future competitive with Expedia business, then TRX will develop a
process, subject to Expedia’s approval, to restrict access in any such shared
environment to Expedia’s Confidential Information so that Expedia’s Confidential
Information is not shared with such Third Parties and/or any TRX Personnel who
do not need such Confidential Information to perform the Services for Expedia.

ARTICLE 10. REGULATORY REQUIREMENTS

10.1 Expedia Requirements. TRX will provide support reasonably related to the
scope of Services that is required for Expedia to meet all requirements imposed
by Applicable Law, and will meet Expedia’s internal and external audit and
compliance requirements as such requirements are provided to TRX in writing,
which may be more stringent than Applicable Law. In the event compliance with
Expedia’s internal and external audit and compliance requirements requires
changes to the Services, the method or manner in which TRX delivers the
Services, or requires additional fees or new services, such requirements shall
be the subject of a separate Statement of Work.

10.2 TRX Requirements. TRX will obtain and keep current all necessary licenses,
approvals, permits and authorizations required by Applicable Law for the
performance of the Services. TRX will be responsible for all fees and taxes
associated with obtaining such licenses, approvals, permits and authorizations.
TRX will be responsible for any fines and penalties arising from its
noncompliance with any Applicable Law, to the extent such noncompliance was not
caused by Expedia.

10.3 Changes in Law and Regulations. Each Party will promptly identify and
notify the other Party of any change in Applicable Law that may relate to the
provision of the Services or if it has reason to believe that some aspect of the
Services is not compliant with Applicable Law. TRX and Expedia will work
together to identify the impact of such changes on how Expedia uses, and TRX
provides, the Services (including whether the impact on the provision of the
Services has any impact on the Service Fees). TRX will be responsible for any
fines and penalties arising from any noncompliance with any Applicable Law
relating to TRX’s performance of the Services; except, in the event that TRX is
following an Expedia-specific requirement and does not otherwise have reason to
believe that such action is not compliant with Applicable Law, TRX will not be
responsible for such fines or penalties. TRX will perform the Services
regardless of changes in Applicable Law; provided, however, that TRX will not be
required to violate any Applicable Law. If such changes prevent TRX from
performing its obligations under this Agreement, TRX will develop and, upon
Expedia’s approval, implement a suitable methodology to enable continued
performance. If the change in Applicable Law relates to an Expedia-specific
requirement, or is otherwise specific to the travel industry, and results in a
material increase in TRX’s cost to deliver the Services hereunder, the Parties
agree to negotiate in good faith an amendment to the Service Fees to account for
such increase.*

10.4 Payment Card Industry Regulations. TRX represents and warrants that it will
comply with all payment card industry security requirements in performance of
its obligations under this Agreement. Without limiting the generality of the
foregoing, TRX will: (a) use reasonable efforts to ensure the security of all
cardholder account numbers and other cardholder personal information
(“Cardholder Data”) in its possession; (b) use Cardholder Data solely for the
purpose of fulfilling its obligations under this Agreement, including without
limitation, completing transactions, supporting a loyalty program, providing
fraud control services, and other uses specifically required by law;
(c) maintain business continuity procedures to secure Cardholder Data in the
event of a major business disruption, disaster or failure; (d) have audit
processes in place such that a payment card industry representative or a

 

Page 15 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

payment card industry-approved Third Party will be provided with full
cooperation and access to conduct a thorough security review after a security
intrusion to validate compliance with the payment card industry data security
standards for protecting Cardholder Data; and (e) continue to treat Cardholder
Data as confidential notwithstanding any termination or expiration of this
Agreement. *.

ARTICLE 11. TERMINATION

11.1 Termination for Cause by Expedia. Expedia may terminate this Agreement, or
an individual Statement of Work or Statements of Work, if TRX materially
breaches any provision of this Agreement, provided that (a) Expedia sends
written notice to TRX describing the breach in reasonable detail, (b) TRX does
not cure the breach within ninety (90) days following its receipt of such
notice, and (c) following the expiration of the cure period, Expedia sends a
second written notice to TRX indicating Expedia’s election to terminate this
Agreement or an individual Statement of Work or Statements of Work. If a breach
is not capable of being cured, or if TRX has already received notice of and has
cured two (2) or more material breaches in the immediately prior twelve
(12) month period, then termination will be effective immediately upon written
notice by Expedia to TRX.

11.2 Termination for Cause by TRX. TRX may terminate this Agreement, or an
individual Statement of Work or Statements of Work, if Expedia breaches its duty
under this Agreement to pay undisputed material charges due and owing, provided
that (a) TRX sends written notice to Expedia describing the breach in reasonable
detail, (b) Expedia does not cure the breach within ninety (90) days following
its receipt of such notice, and (c) following the expiration of the cure period,
TRX sends a second written notice to Expedia indicating TRX’s election to
terminate this Agreement or an individual Statement of Work or Statements of
Work. Except as expressly provided in this Section 11.2, TRX will have no other
right to terminate this Agreement.

11.3 Termination of Statement of Work *. In addition to the termination rights
set forth in Section 11.1, Expedia will be entitled to terminate an individual
Statement of Work * as may be provided in an individual Statement of Work.

11.4 Rights and Remedies Following Termination. Upon expiration or termination
for any reason, Expedia will have the right to take possession of any partially
completed work in progress, provided that all undisputed payments with regard to
such work have been made in full to TRX by Expedia. In such event, TRX will
deliver to Expedia any and all materials, Expedia Works (to the extent TRX is in
possession of same) or Expedia-owned or Expedia-licensed Developed Works
relating to such partially completed work in progress. Upon request, an
authorized signatory of Expedia will certify to TRX in writing that it has
returned or deleted all TRX Works (including, but not limited to Licensed
Software) and other proprietary materials of TRX in its possession and/or
Expedia Contractors’ possession following termination or expiration of this
Agreement.

11.5 Survival. Termination of this Agreement will not affect the rights and/or
obligations of the Parties which arose prior to any such termination (unless
otherwise provided herein) and such rights and/or obligations will survive any
such expiration or termination. Except as otherwise specifically set forth in
this Agreement, the following sections will survive the expiration or
termination of this Agreement for any reason, whether in whole or in part,
Articles 1, 5.5, 7.1, 7.3, 7.4, 7.5, 7.6, 7.8, 7.9, 8.3, 8.4, 8.5, 8.6, 11.4,
11.5, 12, 13, 14, 15, 16, 17, 18, 21 and 22. All other sections will terminate
upon the expiration or termination of this Agreement for any reason.

ARTICLE 12. TRANSITION ASSISTANCE

12.1 Transition Assistance. At Expedia’s request and option, during the period
commencing upon the date of expiration or earlier termination of this Agreement
or an individual Statement of Work and expiring thirty (30)

 

Page 16 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

days thereafter (“Transition Assistance Period”), TRX will provide to Expedia or
to its designee the Transition Assistance Services. Transition Assistance
Services will be provided to Expedia by TRX regardless of the reason for
termination or expiration. At Expedia’s option and election, Expedia may extend
the Transition Assistance Period for an additional ninety (90) days.

12.2 Performance. During the Transition Assistance Period, at Expedia’s request,
TRX will continue to perform Services specified in any Statement of Work in
effect prior to the expiration or termination date on the terms set forth in the
Statement of Work. In addition, TRX will provide the Transition Assistance
Services requested by Expedia (as per Section 12.3 below) subject to and in
accordance with the terms and conditions of this Agreement and an agreed upon
Statement of Work. TRX will perform the Transition Assistance Services with at
least the same degree of accuracy, quality, completeness, timeliness,
responsiveness and resource efficiency as it provided and was required to
provide the same or similar Services during the Term. Additionally, TRX will
perform such Transition Assistance at rates commensurate with rates charged to
Expedia for similar projects plus *

12.3 Scope. The Transition Assistance Services will include, as requested by
Expedia, the following Services, functions and responsibilities, (a) assist
Expedia in developing a written transition plan for the transition of the
Services to Expedia or its designee, which plan will include capacity planning,
facilities planning, human resources planning, telecommunications planning and
other planning necessary to effect the transition, (b) perform programming and
consulting services as requested to assist in implementing the transition plan,
(c) train personnel designated by Expedia in the use of any equipment, software,
systems, materials or tools used in connection with the provision of the
Services, (d) catalog all software, Expedia Data, equipment, materials, Third
Party contracts and tools used to provide the Services, (e) provide machine
readable listings and associated documentation for source code for Expedia Works
and Expedia-Owned Developed Works, and any other Developed Works to which
Expedia retains a license after the Term of the Agreement expires pursuant to
Section 15.5 and assist in its re-configuration, (f) analyze and report on the
space required for the Expedia Data and the software needed to provide the
Services, (g) assist in the execution of a parallel operation, data migration
and testing process, (h) create and provide copies of the Expedia Data in the
format and on the media reasonably requested by Expedia, and (i) provide other
technical assistance as reasonably requested by Expedia in connection with
Expedia’s transfer of Services to Expedia or its designee. Any changes to the
agreed upon Statement of Work will be handled by the Change Order Process.

12.4 Rates and Charges. If Expedia requests that TRX provide or perform
Transition Assistance Services in accordance with this Agreement that are
already defined in a Statement of Work, Expedia will pay TRX the rates and
charges specified in the applicable Statement of Work for the TRX personnel or
resources required to perform such Transition Assistance Services. TRX will have
no obligation to provide Transition Assistance Services not already defined in a
Statement of Work until the Parties have agreed in writing to the applicable
rates and changes as specified in a Statement of Work; provided, that the
Parties will negotiate such Statement of Work in good faith and TRX will not
unreasonably withhold or condition the performance of such Transition Assistance
Services.

12.5 Breach of Transition Assistance Services. If TRX breaches (or attempts or
threatens to breach) its obligations to provide Expedia with Transition
Assistance Services or Services provided under this Article 12 or as set forth
in a Statement of Work, Expedia will be irreparably harmed and may proceed
directly to court. If a court should find that TRX has breached (or attempted or
threatened to breach) any such obligations, *

 

Page 17 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

ARTICLE 13. CONFIDENTIALITY

13.1 Confidential Information. Expedia and TRX have entered into a
Non-Disclosure Agreement, dated March 21, 2001 (the “NDA”) attached as Exhibit J
(Non-Disclosure Agreement), and agree that the terms of the NDA shall be deemed
incorporated herein, *

13.2 Expedia Information Privacy Protection. TRX acknowledges that Expedia is
subject to certain federal, state and local laws, rules, regulations and
ordinances governing or relating to privacy and confidentiality of personal
information (collectively, the “Privacy Laws”) as such personal information may
be defined in the Privacy Laws or constituting information that relates to a
specific, identifiable, individual person of Expedia’s customers and employees
and the individuals about whom Expedia has or collects financial and other
personally identifiable information (collectively, “Personal Information”).
Expedia and TRX agree to cooperate with each other with respect to the other’s
obligations under the Privacy Laws. Each of TRX and Expedia will comply with all
applicable Privacy Laws relating to the collection, use and disclosure of
Expedia’s and Expedia’s customers’, employees’ and other individuals’ Personal
Information. Without limiting the generality of the foregoing, TRX’s obligations
with respect to specific Privacy Laws include the obligations described in this
Article 13 and in Expedia security policies, as each may change from time to
time (provided such policies are provided to TRX in writing), as well as the
privacy and data protection requirements of non-U.S. jurisdictions to which any
of Expedia, any Expedia Data, or any of the Services or Deliverables are
subject.

13.3 Remedies. Breach of this Article 13 will be deemed a material breach of
this Agreement. The Parties acknowledge that a breach of Article 13 would cause
irreparable harm, the extent of which would be difficult to ascertain.
Accordingly, they agree that, in addition to any other legal remedies to which
the non-breaching Party may be entitled, such Party will be entitled to obtain
immediate injunctive relief in the event of a breach of this Article 13.

ARTICLE 14. SAFEGUARDING OF DATA

14.1 Expedia Data. Expedia Data will be and remain, as between the Parties, the
property of Expedia. TRX will not possess or assert any lien or other right
against or to Expedia Data. No Expedia Data, or any part thereof, will be sold,
assigned, leased or otherwise disposed of to Third Parties by TRX or
commercially exploited by or on behalf of TRX. Upon Expedia’s request, the
termination or expiration of this Agreement for any reason (including
termination for cause) or, with respect to any particular Expedia Data, on such
earlier date that the same will be no longer required by TRX in order to render
the Services under any Statement of Work, such Expedia Data (including copies
thereof) will be promptly returned to Expedia by TRX in a form reasonably
requested by Expedia or, if Expedia so elects, will be destroyed by TRX and TRX
will certify such destruction in writing. Expedia Data will not be utilized or
disclosed by TRX for any purpose other than that of rendering the Services under
this Agreement or otherwise as required under Applicable Law. In utilizing the
Expedia Data as permitted in the forgoing sentence, TRX will make Expedia Data
available only to those TRX Personnel who are assigned by TRX to perform the
Services and only to the extent necessary for those individuals to perform their
specific responsibilities in connection with TRX’s performance and delivery of
the Services.

 

Page 18 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

14.2 Data Protection Laws. TRX will perform the Services and TRX’s other
obligations in a manner that complies with all applicable Expedia policies, as
such policies change from time to time (as such policies are provided to TRX in
writing), and applicable data protection laws and the Privacy Laws including any
Applicable Laws relating to the collection, use, processing, protection or
disclosure of data relating to individuals or corporations, including personal
data, during the provision of the Services delivered under this Agreement
(collectively, “Data Protection Laws”). TRX will not take any action that puts
Expedia in breach of its obligations under the Data Protection Laws and nothing
in this Agreement will be deemed to prevent Expedia from taking the steps it
reasonably deems necessary to comply with the Data Protection Laws. The Parties
agree to reasonably cooperate with any request by the other Party to facilitate
compliance with such Party’s respective obligations under Data Protection Laws
as it relates to the Services hereunder.

14.3 Safeguarding Expedia Data. TRX represents and warrants that TRX has, and
will continue to have for so long as TRX retains Expedia Data, adequate
administrative, technical, and physical safeguards: (a) to insure and protect
the security and confidentiality of Expedia Data, (b) to protect against any
anticipated threats or hazards to the security or integrity of Expedia Data that
could result in harm or inconvenience to any Expedia customer, and (c) to
protect against unauthorized access to or use of Expedia Data. Expedia will have
the right to establish backup security for Expedia Data and to keep backup
Expedia Data and Expedia Data files in its possession if it chooses. Without
limiting the generality of Section 14.3:

 

  (a) TRX Personnel will not attempt to access, or allow access to, any Expedia
Data which they are not permitted to access under this Agreement. If such access
is attained, TRX will immediately terminate such access, report such incident to
Expedia, describe in detail the accessed Expedia Data and return to Expedia any
copied or removed Expedia Data.

 

  (b) With respect to all TRX facilities, TRX will utilize commercially
reasonable efforts, including through systems security measures, to guard
against the unauthorized access, alteration or destruction of software, and
Expedia Data. Such measures will include the installation of software which
(i) requires all users to enter a user identification and password prior to
gaining access to the information systems; (ii) controls and tracks the addition
and deletion of users; and (iii) controls and tracks user access to areas and
features of the information systems;

 

  (c) TRX will use (and will cause TRX Personnel to use) the Expedia information
technology system only as authorized by Expedia and only for the purpose of
providing the Deliverables and Services to and for Expedia;

 

  (d) TRX will not (and will cause TRX Personnel not to) break, bypass or
circumvent, or attempt to break, bypass or circumvent, any security system or
measure of Expedia, or obtain, or attempt to obtain, access to any hardware,
program or data other than that which TRX owns, is developing or testing
pursuant to TRX provision of the Deliverables and Services or to which TRX has
been given access by Expedia in writing;

 

  (e) TRX will observe and comply with (and will cause TRX Personnel to comply
with) all security, conduct and safety measures, policies, procedures and
regulations including, without limitation, encryption of data as Expedia may
establish and provide to TRX in writing from time to time; and

 

  (f) TRX will not intercept, listen to or access or attempt to intercept,
listen to or access any communications by Expedia personnel and/or Expedia
Contractors who use TRX’s telecommunications, computer hardware or other
communications equipment at the Service Locations or otherwise; provided, that
Expedia acknowledges that use of the TRX network inherently involves logging of
internet usage in accordance with TRX security operations.

 

Page 19 of 82



--------------------------------------------------------------------------------

14.4 Diagnostic Data. The Parties agree that all Diagnostic Data will be deemed
to be the Confidential Information of both Parties hereunder and subject to the
protections set forth in Article 13, except as follows: (a) upon request of
Expedia, TRX will promptly furnish any Diagnostic Data in its possession to
Expedia, and (b) neither Party will share any Diagnostic Data with any Third
Party without the prior consent of the other Party, not to be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, if either Party
reasonably believes that such Diagnostic Data must be shared with a Third Party
in order to identify, assess or remedy a potential system issue,
interoperability problem, or other error, then such Party may disclose such
Diagnostic Data solely for such limited purpose, provided, that the disclosing
Party will ensure that it has a written confidentiality agreement with the
recipient Third Party at least as protective of the Diagnostic Data as the
requirements set forth in this Agreement.

ARTICLE 15. INTELLECTUAL PROPERTY

15.1 Pre-Existing Works. The Parties acknowledge that certain Works were created
by TRX for Expedia prior to the Effective Date of this Agreement (collectively,
“Pre-Existing Works”). Notwithstanding anything to the contrary in any previous
agreement between the Parties, the ownership and/or license rights of TRX and
Expedia to the Pre-Existing Works listed in the attached Exhibit K (Pre-Existing
Works) are as specified therein. If a particular Pre-Existing Work is not listed
on Exhibit K, such Work will be deemed to be a TRX Work for the purposes of this
Agreement.

15.2 Expedia Works. Expedia is the sole and exclusive owner of all Expedia
Works, and all enhancements and Derivative Works of such Expedia Works,
including all Intellectual Property Rights in such Expedia Works. Expedia hereby
grants to TRX and its Affiliates a non-exclusive, non-transferable, worldwide,
limited right and license to use, execute, reproduce, display, perform, modify,
enhance and create Derivative Works of the Expedia Works furnished by Expedia to
TRX for the sole purpose of providing the Services during the Term pursuant to
this Agreement; provided, that this license does not give TRX the right, and TRX
is not authorized, to sublicense such Expedia Works or use Expedia Works for the
benefit of other customers or for any other purpose without Expedia’s prior
written consent. Subject to Article 12, TRX will cease use of such Expedia Works
upon termination of this Agreement.

15.3 TRX Works. TRX is the sole and exclusive owner of all TRX Works, and all
enhancements and Derivative Works of such TRX Works, including all Intellectual
Property Rights in such TRX Works. TRX will be responsible for maintenance and
support of all of the TRX Works. TRX hereby grants to Expedia and its Affiliates
a non-exclusive, non-transferable, worldwide, royalty-free (or such license fee
that the Parties may mutually agree) limited right and license to use, display
or distribute the TRX Works furnished by TRX to Expedia in connection with the
Services for Expedia and its Affiliates’ internal use, and to sublicense the
foregoing rights to Third Parties (including, but not limited to, Expedia
Contractors) who are performing services on behalf of Expedia or Expedia’s
Affiliates. Subject to Article 12, Expedia’s right to use TRX Works will
automatically terminate upon termination of this Agreement.

15.4 Third Party Works. In the event that TRX uses or incorporates any Third
Party Works in the Services, TRX shall procure for Expedia the right to use such
Third Party Works during the term of this Agreement. TRX will not incorporate
any Third Party Works into any Expedia-owned Developed Work without the prior
written consent of Expedia, and will provide notice to Expedia prior to
incorporating any Third Party Works into any TRX-owned Developed Work. Unless
otherwise agreed by the Parties in writing, (a) TRX will reasonably assist
Expedia to obtain appropriate license rights to such Third Party Works prior to
incorporation into or use of any Third Party Works in connection with
Expedia-owned Developed Works, and (b) TRX will obtain all necessary license
rights to such Third Party Works prior to incorporation into or use of any Third
Party Works in connection with TRX-owned Developed Works.

15.5 Rights in Developed Works. Each Statement of Work under this Agreement that
calls for the creation of any Developed Works may specify the applicable
ownership and license rights pertaining to such

 

Page 20 of 82



--------------------------------------------------------------------------------

Developed Works. If such Statement of Work does not specify the applicable
ownership and license rights pertaining to such Developed Works, then the
following will apply:

 

  (a) *

 

  (b) *

 

  (c) *

 

  (d) *

15.6 Other Rights Regarding Developed Works. All licenses and rights granted
under or pursuant to this Agreement will be deemed to be, for the purposes of
Section 365(n) of the United States Bankruptcy Code (the “Bankruptcy Code”),
licenses to rights in “intellectual property” as defined under the Bankruptcy
Code. Accordingly, the licensee of such rights will retain and may fully
exercise all of its rights and elections under the Bankruptcy Code. Upon the
commencement of bankruptcy proceedings by or against either Party under the
Bankruptcy Code, the other Party will be entitled to retain all of its license
rights granted under this Agreement.

15.7 Publicly Available Software and Malicious Code. TRX will not incorporate
any Publicly Available Software in whole or in part into any part of the
Developed Works or Expedia Works or use Publicly Available Software in whole or
in part in the development of any part of the Developed Works in a manner that
may subject the

 

Page 21 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

Developed Works or the Expedia Works, in whole or in part, to all or part of the
license obligations of any Publicly Available Software. TRX will employ the most
current available antivirus programs and policies to reduce the risk to the
maximum extent reasonably possible that no forms of Malicious Code are
introduced into Deliverables or Developed Works or the equipment or software of
Expedia or Expedia Contractors (as applicable to TRX). Additionally, TRX will
not (a) incorporate Malicious Code into the Deliverables, Developed Works, or
equipment or software of Expedia or Expedia Contractors (as applicable to TRX),
(b) invoke any hardware limiting, software limiting or services limiting
function (including any key, node lock, time out or other similar functions) at
any time, whether implemented by electronic or other means into the
Deliverables, Developed Works, or equipment or software of Expedia or Expedia
Contractors (as applicable to TRX); provided, that, subject to Article 12, TRX
may terminate or revoke license keys to TRX Works as necessary to prevent
Expedia’s access to the Services following termination of this Agreement.

15.8 Use of Expedia Name. As of the Effective Date, Expedia grants TRX a
non-exclusive, personal, non-transferable, non-assignable, royalty-free license
to use the Expedia name and logo: (i) solely as required to perform the Services
in accordance with the terms and conditions of this Agreement and any Statement
of Work; and (ii) subject to prior written approval by Expedia of each
particular use, on TRX’s client list and published on both its website and in
marketing materials. Such use shall be pursuant to the terms of this Agreement
and shall be in accordance with the trademark and branding requirements set
forth in the Policies and Procedures Manual or as may be furnished from time to
time by Expedia to TRX. Such license grant shall remain in effect while this
Agreement is in good standing, but shall expire at the expiration or earlier
termination of this Agreement. For avoidance of doubt, TRX’s uses of Expedia’s
name and logo specified on Exhibit L are hereby approved by Expedia.

15.9 *

 

  (a) *

 

  (b) *

 

  (c) *

 

Page 22 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

  (d) *

 

  (e) *

 

  (f)

*

 

Page 23 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

 

 

(g)

*

 

  (h) *

ARTICLE 16. REPRESENTATIONS AND WARRANTIES

16.1 Expedia Representations and Warranties. Expedia represents, warrants and
covenants that: (a) Expedia has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement; (b) the
execution, delivery and performance of this Agreement has been duly authorized
by Expedia; (c) Expedia is in compliance in all material respects with all
Applicable Laws in connection with its obligations under this Agreement; and
(d) as of the Effective Date, there is no outstanding litigation, arbitrated
matter or other dispute to which Expedia is a party which, if decided
unfavorably to Expedia, would reasonably be expected to have a potential or
actual material adverse effect on Expedia’s or TRX’s ability to fulfill its
respective obligations under this Agreement. Expedia will provide prompt written
notice to TRX if, after the Effective Date, it becomes a party to any
litigation, arbitrated matter or other dispute which, if decided unfavorably to
Expedia, would reasonably be expected to have a potential or actual adverse
effect on Expedia’s or TRX’s ability to fulfill its respective obligations under
this Agreement.

16.2 TRX Representations and Warranties. TRX represents, warrants and covenants
that: (a) TRX has all requisite necessary right, power and authority to execute
this Agreement and grant the rights herein; (b) TRX is duly licensed, authorized
or qualified to do business and is in good standing in every jurisdiction in
which a license, authorization or qualification is required for the ownership or
leasing of its assets or the transaction of business of the character transacted
by it; (c) the execution of this Agreement and performance of the Services by
TRX will not violate any service, employment, confidentiality, consulting or
other agreement to which TRX or TRX Personnel is a party or by which TRX or TRX
Personnel may be bound; (d) TRX will comply with all Applicable Laws (including,
but not limited to, any such requirements imposed upon Expedia with respect to
the Services so long as such requirements are unique to Expedia and not other
clients of TRX are provided to TRX in writing) and will obtain all applicable
permits and licenses required of TRX in connection with its obligations under
this Agreement; (e) TRX will perform the Services in a timely, efficient,
expeditious and professional manner, in accordance with the practices and
professional standards used in well managed operations performing services
similar to the Services; (f) all TRX Personnel will be properly qualified to
perform the Services; (g) TRX will (i) use efficiently the resources or services
necessary to provide the Services, and (ii) perform the Services in a reasonable
manner consistent with the required level of quality and performance; and (h) at
the Effective Date there is no outstanding litigation, arbitrated matter or
other dispute to which TRX is a party which, if decided unfavorably to TRX,
would reasonably be expected to have a

 

Page 24 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

potential or actual adverse effect on Expedia’s or TRX’s ability to fulfill its
respective obligations under this Agreement. TRX will provide prompt written
notice to Expedia if, after the Effective Date, it becomes a party to any
litigation, arbitrated matter or other dispute which, if decided unfavorably to
TRX, would reasonably be expected to have a potential or actual adverse effect
on Expedia’s or TRX’s ability to fulfill its respective obligations under this
Agreement.

16.3 Limited Warranty for Deliverables. TRX represents and warrants that all
Deliverables shall perform materially in accordance with the specifications
stated in the applicable Statement of Work for a period of * days following
acceptance by Expedia. If Expedia gives TRX written notice that a Deliverable
fails to comply with applicable specifications in the applicable Statement of
Work during the * day warranty period, TRX shall, *, use commercially reasonable
efforts to correct the noncompliance (i.e., by furnishing a correction or
replacement of the noncomplying Deliverable). If after the expenditure of
commercially reasonable efforts TRX is unable to correct the noncompliance, TRX
may refund to Expedia all of the compensation paid by Expedia to TRX for such
Deliverable in full satisfaction of TRX’s obligations regarding such warranty.

16.4 No Warranty. In providing Services to Expedia customers and any other
persons or entities, TRX shall make no representations nor undertake any
obligations on behalf of Expedia concerning the Services or any other Expedia
products or services beyond those expressly made or undertaken by Expedia and
communicated to Expedia customers on the Expedia web site. TRX, including all of
TRX Personnel, shall conform to all Applicable Laws and government rules and
regulations. TRX assumes all responsibility for providing any training that may
be required to ensure compliance with such legal requirements. TRX shall offer
to Expedia customers only those Services authorized by this Agreement, advising
customers requesting other services that Expedia does not provide such services,
and then documenting and advising Expedia of all such requests

16.5 Disclaimer. EXCEPT AS SPECIFIED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATIONS, CONDITIONS OR WARRANTIES TO THE OTHER PARTY, WHETHER EXPRESS OR
IMPLIED, AND EACH EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING THE IMPLIED WARRANTIES OF NON INFRINGEMENT, MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 17. INDEMNITY

17.1 General Indemnity. Each Party (“Indemnifying Party”) agrees to indemnify,
defend and hold harmless the other Party, its Affiliates and their respective
officers, directors, employees, agents, representatives, successors, and assigns
(“Indemnified Parties”), from and against any and all Third Party claims,
damages, losses, suits, actions, demands, proceedings, expenses, and/or
liabilities of any kind (including but not limited to reasonable attorneys’ fees
incurred and/or those necessary to successfully establish the right to
indemnification) threatened, asserted or filed (collectively, “Claims”), against
the Indemnified Party, to the extent that such Claims arise out of or relate to:
(a) the Indemnifying Party’s breach or alleged breach of any warranty,
representation or covenant made under this Agreement; (b) infringement or
misappropriation or alleged infringement or misappropriation of an Intellectual
Property Right of a Third Party (i) in the case of TRX as the Indemnifying
Party, by the TRX Works, the Developed Works (except to the extent such Claim is
based upon Expedia Specifications) or any Services (excluding Expedia Works used
therein), or (ii) in the case of Expedia as the Indemnifying Party, the Expedia
Works or the Expedia Specifications; (c) violation of Applicable Law by the
Indemnifying Party; (d) Claims by government regulators or agencies for fines,
penalties, sanctions, underpayments or other remedies to the extent such fines,
penalties, sanctions, underpayments or other remedies relate to Indemnifying
Party’s failure to perform its responsibilities under this Agreement; (e) the
death or bodily injury of any agent, employee, customer, business, invitee,
business visitor or other person caused by the negligence or other tortious
conduct of Indemnifying Party or the failure of Indemnifying Party to comply
with its obligations under this Agreement; and (f) the damage, loss,
disappearance or destruction of any real or tangible personal property caused by
the negligence or other tortious conduct of Indemnifying Party or the failure of
Indemnifying Party to comply with its obligations under this Agreement

 

Page 25 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

17.2 Infringement Remedy.

 

  (a) Notwithstanding anything in this Agreement to the contrary, should the TRX
Works or any Developed Works (to the extent such Claim is not based upon Expedia
Specifications) provided and/or the Services performed (or any portion thereof)
under this Agreement be enjoined or be threatened to be enjoined, TRX will
notify Expedia and promptly, at TRX’s expense: (i) procure for Expedia the right
to continue use, sale, and/or marketing of the TRX Works or such Developed Works
provided and/or the Services performed (or any portion thereof) under this
Agreement or (ii) replace or modify the TRX Works or such Developed Works
provided and/or the Services performed (or any portion thereof) under this
Agreement such that it is non-infringing, provided that the replacement or
modification materially conforms to the requirements for the Services set forth
herein and in any relevant Statement of Work. If (i) or (ii) are not available
to TRX, in addition to any damages or expenses reimbursed under this Article 17,
Expedia will have the right to terminate this Agreement.

 

  (b) Notwithstanding anything in this Agreement to the contrary, should any
Expedia Works (or any portion thereof) or Developed Works (to the extent such
Claim is not based upon Expedia Specifications) under this Agreement be enjoined
or be threatened to be enjoined, Expedia will notify TRX and promptly, at
Expedia’s expense: (i) procure for TRX the right to continue use, and/or
marketing of the Expedia Works or such Developed Works provided or (ii) replace
or modify the Expedia Works or Expedia Specifications provided and/or the
Services performed (or any portion thereof) that incorporate the Expedia Works
or such Developed Works under this Agreement such that it is non-infringing,
provided that the replacement or modification materially conforms to the
requirements for the Services set forth herein and in any relevant Statement of
Work. If (i) or (ii) are not available to Expedia, in addition to any damages or
expenses reimbursed under this Article 17, TRX shall cease all use of such
Expedia Works or such Developed Works, as the case may be.

17.3 Indemnification Procedures. The Indemnified Party will have the right to
approve the counsel selected by other Party for defense of the Claims. The
Indemnified Party will provide the Indemnifying Party reasonably prompt written
notice of any such Claims and provide reasonable information and assistance, at
Indemnifying Party’s expense, to help defend such Claims. The Indemnifying Party
will not have any right, without the Indemnified Party’s written consent, to
settle any such claim if such settlement arises from or is part of any criminal
action, suit or proceeding or contains a stipulation to or admission or
acknowledgment of, any liability or wrongdoing (whether in contract, tort or
otherwise) on the part of the Indemnified Party or its Affiliates or otherwise
requires the Indemnified Party or its Affiliates to take or refrain from taking
any material action (such as the payment of fees).

ARTICLE 18. LIMITATION OF LIABILITY

18.1 LIMITATIONS. *, IN NO EVENT WILL EITHER PARTY OR ITS AFFILIATES BE LIABLE
TO THE OTHER PARTY OR ITS AFFILIATES FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR EXEMPLARY DAMAGES OF ANY NATURE ARISING OUT OF OR RELATED TO
THIS AGREEMENT, EVEN IF SUCH PARTY WILL HAVE BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES. THE FOREGOING WILL APPLY REGARDLESS OF THE NEGLIGENCE OR OTHER
FAILURE OF EITHER PARTY AND REGARDLESS OF WHETHER SUCH LIABILITY ARISES IN
CONTRACT NEGLIGENCE, TORT, STRICT LIABILITY OR ANY OTHER THEORY OF LIABILITY.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 18.1, IN NO EVENT WILL
EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY IMPAIRMENT OR LOSS OF
GOODWILL, OR

 

Page 26 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

DIMINISHMENT OF STOCK PRICE OF THE OTHER PARTY. *.

18.2 MAXIMUM LIABILITY. THE MAXIMUM CUMULATIVE LIABILITY OF A PARTY AND ITS
AFFILIATES TO THE OTHER PARTY AND ITS AFFILIATES HEREUNDER WILL NOT EXCEED THE
AGGREGATE AMOUNTS PAID OR PAYABLE BY EXPEDIA AND ITS AFFILIATES TO TRX UNDER
THIS AGREEMENT OR ANY PREDECESSOR AGREEMENT(S) IN THE * PERIOD THAT IMMEDIATELY
PRECEDED THE ACT WHICH GAVE RISE TO THE CLAIM. NOTWITHSTANDING THE FOREGOING,
WITH RESPECT TO AMOUNTS PAYABLE TO A THIRD PARTY SUBJECT PURSUANT TO THE
INDEMNITY UNDER ARTICLE 17 (INDEMNITY), MAXIMUM LIABILITY *. THE FOREGOING
LIMITATIONS OF LIABILITY WILL APPLY NOTWITHSTANDING THE FAILURE OF ESSENTIAL
PURPOSE OF ANY LIMITED REMEDY HEREIN.

ARTICLE 19. INSURANCE

19.1 Insurance. TRX warrants that it will maintain sufficient insurance coverage
to enable it to meet its obligations created by this Agreement and by law.
Without limiting the foregoing, to the extent this Agreement creates exposure
generally covered by the following insurance policies, TRX will maintain (and
will cause each of its TRX Contractors performing any services hereunder to
maintain) at its sole cost and expense at least the following insurance covering
its obligations under this Agreement:

 

  (a) Commercial General Liability insurance, including (i) bodily injury,
(ii) property damage, (iii) contractual liability coverage, and (iv) personal
and advertising injury, in an amount not less than Five Million Dollars
($5,000,000) per occurrence;

 

  (b) Workers Compensation at statutory limits and Employer’s Liability at
limits not less than One Million Dollars ($1,000,000) per occurrence; and

 

  (c) Professional Liability Insurance covering errors and omissions and
wrongful acts in the performance of the Services. Such insurance will bear a
combined single limit per occurrence of not less than Five Million Dollars
($5,000,000).

19.2 Policy Details. TRX will ensure that all of the above policies (a) contain
a waiver of subrogation against Expedia and its Affiliates, (b) name Expedia and
its Affiliates and assignees as additional insureds, and (c) contain a provision
requiring at least thirty (30) days’ prior written notice to Expedia of any
cancellation, modification or non-renewal. Within thirty (30) days following the
Effective Date, and upon the renewal date of each policy, TRX will furnish to
Expedia certificates of insurance and such other documentation relating to such
policies as Expedia may reasonably request.

ARTICLE 20. CONTINUED PROVISION OF SERVICES

20.1 Force Majeure. If TRX’s performance of any of its obligations pursuant to
this Agreement is prevented, hindered or delayed by any cause or condition
beyond its reasonable control, such as fire, flood, earthquake, human health
epidemic (as officially declared by the World Health Organization), elements of
nature or acts of God, acts of war, terrorism, riots, rebellions or revolutions
(each, a “Force Majeure Event”), TRX will use its reasonable efforts to
recommence performance whenever and to whatever extent possible without delay,
including through the use of alternate sources, workaround plans or other means.
To the extent TRX’s performance of any of its obligations pursuant to this
Agreement is prevented, hindered or delayed by a Force Majeure Event and such
non

 

Page 27 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

performance, hindrance or delay could not have been reasonably prevented, then
TRX will be excused for such non performance, hindrance or delay, as applicable,
of those obligations affected by the Force Majeure Event for as long as the
Force Majeure Event continues and TRX continues to use its reasonable efforts to
recommence performance pursuant to the foregoing sentence. TRX will promptly
notify Expedia of the occurrence of the Force Majeure Event and describe in
reasonable detail the nature of the Force Majeure Event. If a Force Majeure
Event continues to prevent, hinder or delay performance of any of the Services
for more than thirty (30) days, Expedia may terminate this Agreement, in whole
or in part, as of a date specified by Expedia in a termination notice to TRX.
TRX will not have the right to any additional payments from Expedia as a result
of any Force Majeure Event, provided that TRX will deliver all work in progress
and all other Deliverables to Expedia, and will be entitled to payments for
amounts due for (i) all Deliverables that have been accepted by Expedia in
accordance with Section 3.5, and (ii) the reasonable and necessary
non-cancelable costs incurred by TRX in performing Services prior to the
effective date of termination other than on Deliverables that have been accepted
by Expedia in accordance with Section 3.5.

20.2 Continuation of Services. TRX will use its reasonable efforts to mitigate
the impact of its nonperformance notwithstanding the Force Majeure Event
including, without limitation, promptly moving the Services to an alternate
Service Location reasonably acceptable to Expedia within * days of such event.

20.3 Allocation of Leveraged Resources. Whenever a Force Majeure Event causes
TRX to allocate leveraged resources between or among TRX’s customers and
Expedia, Expedia will receive at least the same priority as they received
immediately prior to the Force Majeure Event and no other TRX customer will
receive higher priority in respect of such leveraged resources.

ARTICLE 21. DISPUTE RESOLUTION

21.1 Informal Dispute Resolution. Prior to the initiation of formal dispute
resolution procedures as to any dispute (except as provided in Section 21.1(e)),
the Parties will first attempt to resolve each dispute informally, as follows:

 

  (a) The Parties agree that the Expedia Contact and the TRX Account Manager
will attempt in good faith to resolve all disputes (except as provided in
Section 21.1(e)). In the event the Expedia Contact and the TRX Account Manager
are unable to resolve a dispute in an amount of time that either Party deems
reasonable under the circumstances, such Party may refer the dispute for
resolution to the senior corporate executives specified in Section 21.1(b) below
upon written notice to the other Party.

 

  (b) Within five (5) business days of a notice under Section 21.1(a) above
referring a dispute for resolution by senior corporate executives (the
“Executive Committee”), which will be comprised of two senior executives (at
least VP level) of Expedia selected by Expedia and three (3) senior executives
(one of which must either be the Chief Executive Officer or the Chief Financial
Officer) of TRX, the Expedia Contact and the TRX Account Manager will prepare
and provide to the Executive Committee summaries of the relevant information and
background of the dispute, along with any appropriate supporting documentation,
for its review. The members of the Executive Committee will confer as often as
they deem reasonably necessary in order to gather and furnish to the other all
information with respect to the matter in issue which the Parties believe to be
appropriate and germane in connection with its resolution. The Executive
Committee will discuss the problem and negotiate in good faith in an effort to
resolve the dispute without the necessity of any formal proceeding. The specific
format for the discussions will be left to the discretion of the Executive
Committee, but may include the preparation of agreed upon statements of fact or
written statements of position.

 

Page 28 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

  (c) During the course of negotiations under this Section 21.1, all reasonable
requests made by one Party to another for non-privileged information, reasonably
related to the dispute, will be honored in order that each of the Parties may be
fully advised of the other’s position.

 

  (d) If the Parties are unable to resolve the dispute within thirty (30) days
following referral to the Executive Committee, then either Party may request
mediation of the dispute with a mutually agreed upon mediator. If either Party
requests mediation, both Parties will participate in good faith in such
mediation; provided, that neither Party will be obligated to agree to settlement
of the dispute in connection with such mediation. If the Parties cannot agree
upon the selection of a mediator, the mediator will be chosen from the list of
certified mediators maintained by the court having jurisdiction over this
Agreement. The Parties agree to share the cost of any independent mediator
engaged to assist the Parties in resolving their differences. The formal
resolution of a dispute may not be commenced until the earlier of (i) the
Parties conclude in good faith that amicable resolution through mediation and/or
continued negotiation of the matter does not appear likely, or (ii) thirty
(30) days after the dispute has been referred to mediation.

 

  (e) Notwithstanding anything to the contrary in this Agreement, a dispute
relating to a Party’s Intellectual Property Rights or with respect to a Party’s
breach or alleged breach of Article 13 (Confidentiality), Article 14
(Safeguarding of Data) or Article 15 (Intellectual Property) will not be subject
to the informal dispute resolution process in this Section 21.1, and no
provision of, or the exercise of any rights under this Section 21.1 will limit
the right of any Party to (i) avoid the expiration of any applicable limitations
period, (ii) obtain equitable relief, or (iii) preserve a superior position with
respect to other creditors.

21.2 Continued Performance. So long as Expedia is current on its undisputed
payment obligations hereunder, TRX agrees that it will, unless otherwise
directed by Expedia, continue performing its obligations under this Agreement
while any dispute is being resolved; provided that this provision will not
operate or be construed as extending the Term or prohibiting or delaying
Expedia’s exercise of any right it may have to terminate the Term as to all or
any part of the Services.

21.3 Governing Law and Jurisdiction. This Agreement will be interpreted,
construed and enforced in all respects in accordance with the laws of the State
of Washington, without reference to its choice of law principles to the
contrary. Neither Party will commence or prosecute any action, suit, proceeding
or claim arising out of or related to this Agreement other than in the state or
federal courts located in King County, State of Washington. Each Party hereby
irrevocably consents to the jurisdiction and venue of such courts in connection
with any such action, suit, proceeding or claim. In any suit, arbitration,
mediation or other action to enforce any right or remedy under this Agreement or
to interpret any provision of this Agreement, the prevailing Party will be
entitled to recover its costs, including reasonable attorneys’ fees, including
without limitation, costs and fees incurred on appeal or in a bankruptcy or
similar action.

ARTICLE 22. MISCELLANEOUS

22.1 Notices. All notices, authorizations, and requests in connection with this
Agreement will be deemed given (a) one (1) business day after they are sent by
overnight air express courier, charges prepaid (for communications sent and
received within the United States), or (b) three (3) business days after they
are sent by international overnight air express courier, charges prepaid (for
communications originating from or received outside the United States), in each
case to the address set forth above or to such other address as the Party to
receive the notice or request so designates by written notice to the other.

22.2 *

 

Page 29 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

22.3 Waiver. No waiver of any term, condition or obligation of this Agreement
will be valid unless made in writing and signed by the Party to which such
performance is due. No failure or delay by any Party at any time to enforce one
or more of the terms, conditions or obligations of this Agreement will
(a) constitute waiver of such term, condition or obligation, (b) will preclude
such Party from requiring performance by the other Party at any later time, or
(c) will be deemed to be a waiver of any other subsequent term, condition or
obligation, whether of like or different nature.

22.4 Relationship of Parties. This Agreement is not intended to create any
relationship other than TRX as an independent contractor performing Services
covered by this Agreement and Expedia as the Party contracting with TRX for
those services. No Party is a partner for any purpose whatsoever. TRX
acknowledges that it is not authorized to make any contract, agreement or
warranty on behalf of Expedia. Under no circumstance will one Party’s employees
be construed to be employees of the other Party, nor will one Party’s employees
be entitled to participate in the profit sharing, pension or other plans
established for the benefit of the other Party’s employees or be deemed an
employee of the other Party for purposes of federal or state withholding taxes,
worker’s compensation, disability, social security taxes, unemployment
compensation, or similar schemes of any governmental authority.

22.5 Assignment. This Agreement may not be assigned by either Party without the
prior written consent of non-assigning Party (whether by operation of law or
otherwise) which shall not be unreasonably withheld. Subject to the foregoing,
this Agreement will inure to and bind all successors, assigns, receivers and
trustees of the respective Parties hereto.

22.6 Severability. This Agreement will be enforced to the fullest extent
permitted by Applicable Law. If any provision of this Agreement is held to be
invalid or unenforceable to any extent, then the remainder of this Agreement
will have full force and effect and such provision will be interpreted,
construed or reformed to the extent reasonably required to render the same
valid, enforceable and consistent with the original intent underlying such
provision.

22.7 Entire Agreement. This Agreement (together with the NDA) contains the
entire agreement between the Parties and supersedes all oral understandings,
representations, prior discussions and preliminary agreements with respect to
the subject matter of this Agreement and any Statements of Work hereunder,
including, but not limited to, oral and written understandings regarding
performance of Services in Canada and the Netherlands, the Amended and Restated
Expedia, Inc. / TRX, Inc. Service Agreement, dated November 1, 2003; the
Agreement for Provision of Services between Expedia, Inc. and e-TRX Limited
dated October 3, 2001 as amended; and the Agreement for the Provision of Travel
Fulfillment Services between Expedia, Inc. and TRX Germany GmbH, dated June 13,
2003 as amended. For avoidance of doubt, unless otherwise set forth in a
Statement of Work, this Agreement does not affect any oral and/or written
understandings regarding performance of Services by TRX, any TRX Affiliate or
L’Orchidea for Expedia’s Point of Sale in Italy. Except as otherwise expressly
stated herein, this Agreement and any exhibits and Statements of Work hereto may
be amended only in writing signed by all Parties.

22.8 Customer Care Obligations. Expedia expressly acknowledges that as of the
Effective Date of this Agreement, except for TRX’s obligations hereunder with
respect to customer care for Expedia’s Germany and Netherlands Points of Sale,
TRX shall have no obligations, responsibility, or liability for customer care
activities (except such potential obligations and liabilities that naturally
survive termination of such agreement(s) in which the call center activities are
referenced).

22.9 Pricing for New Points of Sale. The parties agree to work in good faith to
finalize pricing for establishing new Points of Sale no later than December 31,
2006.

 

Page 30 of 82



--------------------------------------------------------------------------------

22.10 Counterparts. This Agreement may be executed in several counterparts, all
of which taken together will constitute one single agreement between the Parties
hereto.

22.11 Headings. The article and Article headings and the table of contents used
herein are for reference and convenience only and will not be considered in the
interpretation of this Agreement.

22.12 Publicity. TRX will not issue any press releases, or otherwise make any
public statements or communications regarding this Agreement, its terms or the
relationship of the Parties without Expedia’s prior written consent.
Notwithstanding the foregoing, the Parties agree that, as soon as reasonably
practicable after execution of this Agreement, the Parties will issue a mutually
agreeable press release announcing the execution of this Agreement.

22.13 Export. The Parties acknowledge that certain software and technical data
to be provided hereunder and certain transactions hereunder may be subject to
export controls under the laws and regulations of the United States, the
European Union and other jurisdictions. No Party will export or re export any
such items or any direct product thereof or undertake any transaction in
violation of any such laws or regulations. The Parties will be responsible for,
and will coordinate and oversee, compliance with such export laws in respect of
such items exported or imported hereunder.

22.14 Foreign Corrupt Practices Act. In conformity with the United States
Foreign Corrupt Practices Act in connection with the transaction contemplated
under this Agreement, each Party and its employees and agents will not directly
or indirectly make any offer, payment, or promise to pay; authorize payment; nor
offer a gift, promise to give, or authorize the giving of anything of value for
the purpose of influencing any act or decision of an official of any government
(including a decision not to act) or inducing such a person to use his or her
influence to affect any such governmental act or decision in order to assist
such Party in obtaining, retaining or directing any such business.

22.15 Third Party Beneficiaries. The Parties acknowledge and agree that any
Expedia Affiliate receiving Services from TRX hereunder is an express third
party beneficiary of the provisions of this Agreement, and that such Expedia
Affiliate will be entitled to the rights and benefits hereunder, and may
directly enforce the provisions hereof as if it were a party hereto. Except as
expressly provided in the previous sentence, this Agreement is entered into
solely between, and may be enforced only by, Expedia and TRX. This Agreement
will not be deemed to create any rights or causes of action in or on behalf of
any Third Parties, including without limitation employees, vendors and customers
of a Party, or to create any obligations of a Party to any such Third Parties.

22.16 Language. This Agreement is being executed in English language. The
Parties acknowledge and agree that all communications between them will be in
English.

22.17 Order of Precedence. In the event of any conflict between this Agreement
and any document incorporated by reference into this Agreement, the Parties
shall attempt to read any such conflicting provisions consistently, however, in
the event such a consistent reading cannot be accomplished, the order of
precedence will be as follows: (1) the terms of any Statement of Work expressly
augmenting or amending the terms of the Agreement, (2) the main body of this
Agreement, and (3) the Exhibits and attachments to this Agreement.

[SIGNATURES ON THE NEXT PAGE]

 

Page 31 of 82



--------------------------------------------------------------------------------

* * * * *

IN WITNESS WHEREOF, each of Expedia and TRX has caused this Agreement to be
signed and delivered by its duly authorized representative as of the Effective
Date.

 

EXPEDIA, INC.     TRX, INC. By:   /s/ Expedia     By:   /s/ Trip Davis Title:  
President and CEO     Title:   President and CEO Date:   12/6/2006     Date:   7
December 2006

[SIGNATURE PAGE TO MASTER SERVICES AGREEMENT]

 

Page 32 of 82



--------------------------------------------------------------------------------

EXHIBIT A

Defined Terms

The following defined terms used in this Agreement will have the meanings
specified below:

“ACW” means Airline Commission Worksheet, a spreadsheet completed by Expedia
that is used to notify TRX of a new Carrier Contract and/or changes, additions
or deletions to existing Carrier Contracts (e.g., commission rates, requirements
for tour codes or designators).

“Add Collects” means compensation due to the Carrier when an exchange is
processed, reflecting the difference between the fare originally paid and the
applicable new fare.

“Affiliate” means, generally, with respect to any entity, any other entity
controlling, controlled by or under common control with such entity at the time
in question, where “control” means the possession, direct or indirect, of the
power to solely direct or cause the direction of the management or policies of
such entity, whether through the ownership of voting securities (or other
ownership interest), by contract or otherwise. For example, Hotwire, Inc. and
Expedia Corporate Travel LLC are both “Affiliates” of Expedia, Inc.

“Agent Reporting Agreements” means, collectively, the ARC Agent Reporting
Agreement and the BSP Agent Reporting Agreement.

“Agreement” has the meaning set forth in the preamble hereof.

“Applicable Law” means any U.S. (including state law) and foreign laws,
ordinances, rules, regulations, orders, codes, directives, legislative acts,
rules of court, orders and similar controlling authority as applicable.

“ARC” means the Airline Reporting Corporation, an airline-owned company serving
the travel industry with financial services, data products and services, Ticket
distribution, and settlement services in the United States, Puerto Rico and the
U.S. Virgin Islands.

“ARC Agent Reporting Agreement” means the agreement between Expedia and ARC that
permits Expedia to issue Tickets on behalf of Carriers.

“ARC Period” means a one-week period beginning on 12:01 a.m. Monday and ending
at Midnight the immediately following Sunday, Local Time.

“Average Daily Profit” means the Average Daily Tickets multiplied by the Average
Profit Per Ticket.

“Average Daily Tickets” means the total number of Tickets sold by Expedia for a
specified Carrier in the previous twelve (12) months, divided by 365.

“Audit Period” shall have the meaning set forth in Section 8.3.

“Average Profit Per Ticket” means the total compensation received by Expedia for
booking of a specified Carrier’s Tickets in the previous twelve (12) months
(including, but not limited to, booking fees, commissions and overrides),
divided by the total number of Tickets sold by Expedia for that Carrier in the
same period.

“Bankruptcy Code” has the meaning set forth in Section 15.6.

*

 

Page 33 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

“BSP” means Billing and Settlement Plan, an IATA system for facilitating the
settlement operations for airlines and IATA travel agents for transactions
outside the United States.

“BSP Agent Reporting Agreement” means the agreement between Expedia and IATA
that permits Expedia to issue Tickets on behalf of Carriers.

*

“Cardholder Data” has the meaning set forth in Section 10.4.

“Carrier” means an airline for which Expedia processes bookings using TRX
Services.

“Carrier Contracts” means an agreement between Expedia or an Expedia Affiliate
and a Carrier permitting Expedia or such Expedia Affiliate to book Tickets for
its customers on such Carrier’s flights.

“Cause” means the occurrence of one or more of the following events with respect
to TRX Personnel: (a) incompetent or unprofessional performance of the Services,
(b) violation or alleged violation of Applicable Law; (c) use of illegal
substances; deception, fraud, misrepresentation or dishonesty; (d) any incident
compromising TRX Personnel’s ability to effectively represent and provide
Services for Expedia; (e) any act or omission which impairs Expedia’s business,
goodwill or reputation; or (f) any other violation of any provision of this
Agreement.

“CCM” means CORREX Contract Manager, a system into which TRX loads relevant
information from an ACW to enable calculating of the appropriate commission to
be applied to a PNR.

“Change in Control” means the consummation of (a) a reorganization, merger,
consolidation, sale or other disposition of substantially all the assets of TRX,
or (b) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under such
Act) of more than 50% of either (i) the then outstanding shares of common stock
of TRX, or (ii) the combined voting power of the then outstanding voting
securities of TRX entitled to vote generally in the election of directors.

“Change Order Process” means the process for modifying Services under a
Statement of Work or requesting new Services under a Statement of Work, as
described in Section 3.4.

“Change Order Request Clarification” has the meaning set forth in Section 3.4.

“Change Request” has the meaning set forth in Section 3.4.

“Claims” has the meaning set forth in Section 17.1.

“Commission Entries” means the number of Tickets that TRX populates with
commission information.

“Confidential Information” has the meaning set forth in Exhibit J.

“Coupon” means a physical or electronic document that is produced by TRX to
evidence a travel transaction. There are three different copies of a coupon
created for every travel transaction—(a) passenger coupon, (b) agent coupon, and
(c) auditor coupon.

“Customer Charge-Backs” means charge-backs related to (i) credit card charges
that are denied or rejected by the credit card issuer, or (ii) customer fraud.
All Customer Charge-Backs must be documented in either Debit Memos or letters
from credit card issuers.

 

Page 34 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

“Data Protection Laws” has the meaning set forth in Section 14.2.

“Debit Memo” means a written or electronically transmitted request from a
Carrier to Expedia for payment of an obligation arising under this Agent
Reporting Agreements.

“Deliverables” means each deliverable (including software, documents and an item
or performance of an activity) identified in either this Agreement or a
Statement of Work, and any other deliverable agreed upon by the Parties in
writing, including all software, documentation, goods, services and materials
provided by TRX pursuant to this Agreement or any Statement of Work.

“Derivative Works” means a work based on one or more preexisting works,
including a condensation, transformation, translation, modification, expansion
or adaptation, that, if prepared without authorization of the owner of the
copyright of such preexisting work, would constitute a copyright infringement
under Applicable Law, but excluding the preexisting work.

“Developed Works” means Works made, conceived or reduced to practice by TRX or
TRX Contractors, either solely or jointly with Expedia, in the course of the
performance of the Services under this Agreement, and all Intellectual Property
Rights therein and thereto, including, without limitation, (i) all works in
progress, data or information, and (ii) all drafts and final copies of
Deliverables. For avoidance of doubt, Developed Works do not include Expedia
Works or TRX Works. For avoidance of doubt, Developed Works may be owned either
by Expedia or TRX as set forth in a Statement of Work.

“Development Cost” means (a) the total productive hours by TRX Personnel spent
to create a Developed Work, multiplied by (b) TRX’s fully-loaded hourly cost for
such TRX Personnel, plus (c) any out-of-pocket expenditures made by TRX that are
solely related to the creation of the Developed Work (e.g., required travel,
purchase of materials specific to the Developed Work, etc.). Development Cost
expressly excludes any development expense for the acceleration of timelines or
expedited delivery of Developed Works that were documented on the Technology
Roadmap at the time Expedia requested such Developed Works to be created,
including any Developed Works that are not expressly listed on the Technology
Roadmap but are (i) inherently necessary components of Works listed on the
Technology Roadmap, or (ii) are dependencies of any Works listed on the
Technology Roadmap.

“Diagnostic Data” means log files, trace reports, and other diagnostic files or
technical information used to identify, assess and/or repair potential system
issues, interoperability problems, and other errors relating to the Services TRX
performs for Expedia hereunder.

“Disaster Recovery Service Location” has the meaning set forth in Section 3.7.

“ECT” has the meaning set forth in Section 5.8.

“Effective Date” has the meaning set forth in the preamble hereof.

“Executive Committee” has the meaning set forth in Section 21.1(b).

“Expedia” means Expedia, Inc. a Washington corporation, but may also refer to an
Expedia Affiliate who has executed a Statement of Work hereunder as per
Section 3.1 with respect to Services provided to such Expedia Affiliate under a
Statement of Work executed by that Expedia Affiliate.

“Expedia Competitor” means any enterprise that is or that is preparing to be in
competition with any aspect of Expedia or its business or anticipated business.
Without limiting the generality of the foregoing, Expedia Competitors include
any business whose commercial efforts involve (a) travel reservation services or
support; or (b) any products

 

Page 35 of 82



--------------------------------------------------------------------------------

or services which are, at any time during the Term, either (i) produced,
marketed or otherwise exploited by Expedia, or (ii) in actual or demonstrably
anticipated research or development by Expedia.

“Expedia Contact” has the meaning set forth in Section 6.1.

“Expedia Contractors” means the agents, consultants, subcontractors and other
representatives of Expedia, but in all events excluding Expedia employees, TRX
Personnel and those TRX Contractors who are not also Expedia agents,
consultants, subcontractors, or other representatives.

“Expedia Costs” means costs for recalls of commissions; customer payouts and
debit memos each to the extent associated with application issues; costs
generated directly from Expedia decisions to ignore vendor demanded terms, like
* requiring instant ticketing; costs for credit card clearing service; and costs
for establishment and maintenance of the lockbox and bank account to be used by
TRX as described in Exhibit B; costs charged by the GDS directly related to
Expedia Travel (including, but not limited to, printers, gateways, circuits
fileservers, hits, line charges, TAs - Expedia will pay GDS or vendor in
question or reimburse TRX for these expenses); costs of paper consumables,
including but not limited to ticket stock, ticket jackets, ticket stuffers,
itineraries and envelopes, postage, courier fees, overnight and expedited
delivery of travel documents; Customer Charge-Backs; and LTA fees not caused by
TRX employee or TRX system error.

“Expedia Data” means all data and information submitted to TRX or any TRX
Personnel by or on behalf of Expedia, including all such data and information
relating to Expedia and its contractors, agents, employees, technology,
operations, facilities, markets, products, capacities, systems, procedures,
security practices, court records, court proceedings, research, development,
business affairs and finances, ideas, concepts, innovations, inventions,
designs, business methodologies, improvements, trade secrets, copyrightable
subject matter, patents and other intellectual property and proprietary
information. For avoidance of doubt, Expedia Data includes Expedia Personal
Information and Expedia Confidential Information.

“Expedia Provider” has the meaning set forth in Section 15.9.

“Expedia Specifications” means the Expedia-furnished specifications and
requirements for a Deliverable, as set forth in a Statement of Work.

“Expedia Works” means all Works made, conceived or reduced to practice by or on
behalf of Expedia or acquired by Expedia independently of this Agreement, all
enhancements and Derivative Works to such Works, and all Intellectual Property
Rights therein and thereto. Notwithstanding the foregoing, Expedia Works
specifically exclude TRX Works and Developed Works and specifically includes any
Works developed or to be developed by Expedia hereunder for the purpose of
assisting TRX in providing the Services.

“Force Majeure Event” has the meaning set forth in Section 20.1.

“Forecasted Fee” has the meaning set forth in Section 7.1.

“GDS” means Global Distribution System, a computerized system used to store and
retrieve information and conduct transactions related to travel (e.g., locate
and reserve inventory, find and process fares/prices applicable to the
inventory, generate Tickets and travel documents, and generate reports on the
transactions for accounting or marketing purposes).

“Governmental Approval” means any approval of or permission of any Governmental
Authority.

“IAR” means Interactive ARC Report, a report of transactions during each ARC
Period that is required to be submitted to ARC in accordance with the ARC Agent
Reporting Agreement.

 

Page 36 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

“Indemnified Parties” has the meaning set forth in Section 17.1.

“Indemnifying Party” has the meaning set forth in Section 17.1.

“Initial Term” has the meaning set forth in Section 2.1.

“Intellectual Property Rights” means (i) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions and
reexaminations, thereof, (ii) all trademarks, service marks, circuit layouts,
and trade dress, including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith, (iii) all
copyrightable works, all copyrights and all applications, registrations and
renewals in connection therewith, (iv) all mask works and all applications,
registrations and renewals in connection therewith, (v) all trade secrets and
confidential business information, (vi) all computer software (including data
and related documentation), (vii) all other proprietary rights, and (viii) all
copies and tangible embodiments thereof (in whatever form or medium).

“Key TRX Personnel” means the TRX Account Manager and any direct reports.

“Licensed Software” means any TRX Works that are licensed to Expedia and/or
Expedia Affiliates pursuant to a Statement of Work.

“Local Time” means (a) Pacific Time for Services performed in North America, and
(b) the time at the physical location where a transaction is processed by TRX
(e.g., Ticket is printed) for Services performed outside of North America.

“Losses” means all losses, liabilities, damages, fines, penalties and claims
(including taxes), and all related costs and expenses (including reasonable
legal fees incurred and/or those necessary to successfully establish the right
to indemnification, and disbursements and costs of investigation, litigation,
settlement, judgment, interest and penalties).

“LTA” means Lost Ticket Application, a Carrier’s form application that TRX
completes to support a claim by a passenger for reimbursement from a Carrier for
paper Tickets purchased but not received and/or lost after receipt.

“Maintenance Window” means *.

“Malicious Code” means any (i) program routine, device or other feature or
hidden file, including any time bomb, virus, software lock, trojan horse, drop
dead device, worm, malicious logic or trap door that may delete, disable,
deactivate, interfere with or otherwise harm the software or any of Expedia’s
hardware, software, data or other programs, and (ii) hardware limiting, software
limiting or services limiting function (including any key, node lock, time out
or other similar functions), whether implemented by electronic or other means.

“MCO” means Miscellaneous Charge Order, a type of Coupon used to evidence a
travel transaction that is not specific to a particular flight (e.g., a credit
from a cancellation redeemable for a future purchase, fees paid for
unaccompanied minors or pets, etc.).

“NDA” has the meaning set forth in Section 13.1.

“Non-solicitation Term” has the meaning set forth in Section 5.5.

 

Page 37 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

“OSI” means Other Services Information, a field in the PNR used for
communication between a Carrier and Expedia for agreed-upon data (e.g., Expedia
may include Ticket number in the OSI field, Carrier may include itinerary
changes made directly with the Carrier in the OSI field).

“Parties” means Expedia and TRX, collectively.

“Party” means either Expedia or TRX, as the case may be.

“Person” means any natural person, firm, partnership, association, corporation,
company, trust, business trust, Governmental Authority or other entity.

“Personal Information” has the meaning set forth in Section 13.2.

“PNR” means Passenger Name Record, an electronic record maintained by a GDS that
includes customer, itinerary and payment data for a specific travel transaction.

“Point of Sale” means a website and associated contact center distribution
channels of Expedia or one of Expedia’s Affiliates for a particular market. For
example, Expedia.com (United States), Expedia.co.uk (United Kingdom), Expedia.de
(Germany) and Expedia.nl (Netherlands) are all Points of Sale of Expedia, Inc.

“Pre-Existing Works” has the meaning set forth in Section 15.1.

“Primary Service Location” has the meaning set forth in Section 3.7.

“Privacy Laws” has the meaning set forth in Section 13.2.

“PTA” means Prepaid Travel Advice, a type of Coupon use to evidence a travel
transaction where electronic Ticketing is not available and the Passenger Coupon
portion will not be provided to the passenger (e.g., Customer books shortly
before travel date and electronic Tickets are not available, corporate customer
books travel on behalf of interview candidates, etc.).

“Publicly Available Software” means any software that requires as a condition of
use, modification and/or distribution of such software that such software or
other software incorporated into, derived from or distributed with such software
be (i) disclosed or distributed in source code form, (ii) license for the
purpose of making derivative works, or (iii) redistributable at no charge.

“Queue” means a virtual location or process within a GDS or TRX where a PNR or
related information resides pending the completion of a specific operation.

“Record Retention Period” has the meaning set forth in Section 8.4.

“Renewal Term” has the meaning set forth in Section 2.2.

“Service Fees” means the fees and any other amounts payable by Expedia to TRX
pursuant to this Agreement.

“Service Level Credit ” has the meaning set forth in Section 4.2.

“Service Level Incentives” has the meaning set forth in Section 4.2.

“Service Levels” has the meaning set forth in Section 4.1.

“Service Locations” has the meaning set forth in Section 3.7.

 

Page 38 of 82

 



--------------------------------------------------------------------------------

“Service Recovery Costs” means costs to Expedia incurred for customer service
“goodwill” purposes, including, but not limited to, any goodwill coupons issued
to customers which will not exceed the Service Recovery Coupon Limits described
in Exhibit D.

“Service Request” has the meaning set forth in Section 3.4.

“Services” means the services described in this Agreement and the Statements of
Work along with any incidental services or responsibilities that are reasonable
and customary in the industry and not specifically described in this Agreement,
but which are required for the performance and delivery of the services
identified herein.

“Severity Level 1 Error” means an emergency condition which makes the use or
continued use of any one or more material functions of a TRX Work, Developed
Work, or Licensed Software impossible and for which an immediate solution that
is not already available to Expedia.

“Severity Level 2 Error” means any condition (other than any Severity Level 1
Error) which severely impairs the use or continued use of any one or more
material functions of a TRX Work, Developed Work or Licensed Software and which
Expedia cannot reasonably circumvent or avoid on a temporary basis without the
expenditure of significant time or effort, and without experiencing other
material adverse impact (e.g., financial, productivity, etc.).

“Severity Level 3 Error” means any condition (other than any Severity Level 1
Error or Severity Level 2 Error) which impairs the use or continued use of any
one or more material functions of a TRX Work, Developed Work or Licensed
Software and which Expedia cannot reasonably circumvent or avoid on a temporary
basis without the expenditure of significant time or effort, and without
experiencing other adverse impact (e.g., financial, productivity, etc.).

“Severity Level 4 Error” means any limited problem condition (other than any
Severity Level 1 Error, Severity Level 2 Error or Severity Level 3 Error) which
is not critical to the continued use of a TRX Work, Developed Work or Licensed
Software or which Expedia can reasonably circumvent or avoid on a temporary
basis without the expenditure of significant time or effort, and without
experiencing other adverse impact (e.g., financial, productivity, etc.).

“SID” means Subscriber ID, an identification number that identifies the party or
division of a party’s business interacting with a GDS.

“SLA Default” has the meaning set forth in Section 11.3.

“SSR” means Special Services Request, a field in the PNR used for communication
between a Carrier and Expedia for agreed-upon data that is typically related to
passenger requests for a travel transaction (e.g., special meals, medical
assistance, etc.).

“Statement of Work” has the meaning set forth in Section 3.1.

“Support Request” has the meaning set forth in Section 3.4.

“Technology Roadmap” means a written document labeled as the “Technology
Roadmap” furnished from time to time by TRX to Expedia that includes the
following information: (a) a brief description of any significant development
work planned by TRX in the coming * period, (b) the Services impacted by such
development project, (c) a listing of TRX, Third Party and/or Expedia systems
impacted by each such development project, (d) a description of the
functionality that each such development project is intended to modify, remove,
replace, improve and/or add, and (e) the anticipated targeted calendar quarter
and year in which TRX estimates the delivery date and production go-live date of
each such development project will occur. For avoidance of doubt, the Technology
Roadmap is intended to be a good-faith estimate and target guidance for TRX’s
development projects, not a guarantee that such projects will be completed in
the timeframe indicated.

 

Page 39 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

“Term” has the meaning set forth in Section 2.2.

“Transition Assistance Period” has the meaning set forth in Section 12.1.

“Transition Assistance Services” means (i) the Services (and any replacements
thereof or substitutions therefore), to the extent Expedia requests such
Services during the Transition Assistance Period, (ii) TRX’s cooperation with
Expedia or designee designated by Expedia in the transfer of the Services to
Expedia or such designee in order to facilitate the transfer of the Services to
Expedia or such designee, and (iii) any services requested by Expedia in order
to facilitate the transfer of the Services to Expedia or designee designated by
Expedia.

“Third Party” means any Person other than TRX or Expedia.

“Ticket” means each ARC/BSP-accountable sales transaction processed through an
Expedia ARC/BSP number (e.g. air tickets, miscellaneous charge orders, tour
orders, etc.) using a GDS.

“Ticketless Transaction” means a travel data record housed within the GDS in
which (a) payment information is communicated via OSI messaging from the data
record directly to the carrier, (b) no ARC/BSP accountable document is
generated, and (c) such transaction is not included in the ARC/BSP report.

“TRX” has the meaning set forth in the preamble of this Agreement.

“TRX Account Manager” has the meaning set forth in Section 6.2.

“TRX Contractors” means agents, consultants, subcontractors and other
representatives of TRX other than TRX employees.

*

“TRX Personnel” means TRX Contractors and employees of TRX.

“TRX Works” means the Licensed Software and all (a) Works owned by TRX as of the
Effective Date of the Agreement, (b) Works made, conceived and reduced to
practice after the Effective Date of this Agreement by TRX or its Affiliates
independently outside the scope of this Agreement; (c) Derivative Works of TRX
Works that were developed by TRX in performance of its obligations hereunder;
(d) Pre-Existing Works owned by TRX (as set forth in Exhibit K); or
(e) otherwise specified in writing in this Agreement, a signed Statement of
Work, Change Order or other Statement of Work between the Parties as being TRX
Works, and in each case, all Intellectual Property Rights therein and thereto.

*

“VAT” means the tax imposed by the Sixth Council Directive of the European
Community and any national legislation implementing that directive together with
legislation supplemental thereto, or any similar sales or turnover tax, in any
jurisdiction.

“Workflow Manager” means a TRX application used to manage the assignment of
Service tasks to Queues.

“Works” means all inventions (whether patentable or not), specifications, design
documents and analyses, processes, methodologies, programs, program listings,
programming tools, user manuals, documentation, reports, drawings, databases,
machine readable text and files, discoveries, literary works and other works of
authorship (including software), designations, designs, technology, know-how,
ideas and information.

 

Page 40 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT B

Common Services

B.1 Common Services. TRX will provide the Services set forth in the table below
(collectively, the “Common Services”) to Expedia and/or any Expedia Affiliate
who executes a Statement of Work under this Agreement.

B.2 Point of Sale Specific Services. TRX will provide Services that are unique
to specific Expedia Point(s) of Sale set forth in a Statement of Work (“Point of
Sale Specific Services”).

B.3 Pricing for Common Services. TRX will provide the Common Services and Point
of Sale Specific Services to Expedia and Expedia Affiliates at the pricing set
forth in the attached Appendix 1, or as may otherwise be specified in a
Statement of Work.

B.4 Hours of Operation. TRX will provide the Common Services and Point of Sale
Specific Services to Expedia and Expedia Affiliates during hours of operation as
set forth in the attached Appendix 3, or as may otherwise be specified in a
Statement of Work.

B.5 *.

B.6 Minimum Service Levels. In performing the Common Services and Point of Sale
Specific Services, TRX will meet or exceed the minimum service level standards
set forth in Appendix 2, or as may otherwise be specified in a Statement of Work
(the “Service Levels”). On an * basis, TRX and Expedia will review applicable
Service Level standards to determine whether any adjustments are required as a
result of continuous improvement, Expedia policy changes, or industry changes.
For avoidance of doubt, any noncompliance with the minimum Service Levels that
is predominantly caused (i.e., more than 50% caused) by parties other than TRX
and TRX Contractors (e.g., Expedia, a GDS, Expedia suppliers, etc.) will not be
deemed to be a failure by TRX for purposes of Section B.7 and Section B.8 below.

B.7 Failure to Meet Minimum Service Levels. Unless specified otherwise in a
Statement of Work, in the event that TRX fails to meet the minimum Service
Level(s) for a particular Service for a Point of Sale as defined in Appendix 2
or an applicable Statement of Work in a given month, the following will apply:

 

  (a) TRX will promptly undertake remedial measures to cure such identified
non-compliance;

 

  (b) *

 

  (c) *

 

  (d)

If TRX determines that it has been or is likely to be out of compliance with the
applicable Service Level(s) for a particular month due to extraordinary
circumstances or factors reasonably beyond

 

Page 41 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

 

TRX’s control (e.g. industry events, actions by Expedia, its Affiliates or
Providers, changes introduced by GDS’s, etc.), it may request that Expedia
consider granting a waiver of applicable consequences as set forth in this
Section B.7. Expedia will confer with TRX and consider all such requests in good
faith.

B.8 System Failure. In addition to the remedies specified above for failure to
meet minimum Service Levels, if TRX fails to meet the “System Failure Service
Level” threshold for any Service as set forth in Appendix 2 or an applicable
Statement of Work, Expedia may *, provided that TRX has not demonstrated to
Expedia’s reasonable satisfaction that it has adequately remedied the underlying
condition causing TRX’s failure to meet the System Failure Service Level.

B.9 Disagreements Regarding Service Levels. If TRX reasonably disagrees with
Expedia’s assertion that a Service Level has not been met, or TRX reasonably
believes that a party other than TRX or a TRX Contractor was predominantly
responsible for TRX’s failure to meet a Service Level, then (a) the Parties will
attempt to resolve such disagreements pursuant to the dispute resolution
procedure set forth in Section 21.1 of the Agreement, and (b) if, after
following the dispute resolution procedure set forth in Section 21.1 of the
Agreement, the Parties are still unable to agree, *.

B.10 Performance Targets. TRX will work in good faith to achieve the performance
targets set forth below or in a Statement of Work (each, a “Performance Target”)
with respect to the Services it performs on behalf of Expedia, Expedia
Affiliates and Expedia Points of Sale. For avoidance of doubt, such Performance
Targets are intended only to be target guidance for what constitutes expected
performance of the Services, but are not a guarantee that such Services will be
completed according to the standard indicated.

B.11 Table of Common Services.

 

         

Service Description

  

Performance Target

  

TRX Error and Omission
Compensation

Commission Processing    Commission Loading   

*

  

*

  

*

 

Page 42 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

File Finishing    Pre-Ticketing   

*

  

*

  

*

   Commission Calculation          Ticketing    Auto-Ticketing            
Post-Ticketing         

 

Page 43 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

  Automated Exchange Ticket Processing    *    *    *   Manual Exchange Ticket
Processing    *    *    *   Ticket Reject Processing    *    *    *

 

Page 44 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

  Ticket Printing    *    *    *   Prepaid Tickets    *    *    *   Lost Ticket
Applications    *    *    *

 

Page 45 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

   No E-Mail    *    *    * Distribution    Shipping    *    *    *    Inbound
Mail Processing    *    *    * Schedule Changes    Charter Schedule Changes    *
   *    *

 

Page 46 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

     Voids    *    *    * Post-Purchase Transaction Processing    ARC/BSP
Refunds    *    *    *    Exception Refunds    *    *    *

 

Page 47 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

   Debit Memos    *    *    *    ARC/BSP Processing    *    *    * Settlement
and Hosting    ARC/BSP Compliance    *    *    *    ARC/BSP Administration    *
   *    *

 

Page 48 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

Technology Tools    Software Deployed to Expedia or other Expedia Vendors    *
   *    *

 

Page 49 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

  Software Used Internally by TRX    *    *    *

 

Page 50 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

Reporting   Exception and Activity Reports   *   *   *   Escalation and
Notification   *   *   *

 

Page 51 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

E-Mail Notification   E-Mail
Notification   *   *   * Ticketless Transactions   Ticketless
Transactions   *   *   *

 

Page 52 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

APPENDIX 1 to EXHIBIT B

Pricing for Common Services

1. Unbundled Service Fees. During the Term of this Agreement, unless otherwise
specified in a Statement of Work, the pricing set forth below (subject to
Sections 2-7 below) will apply to all Common Services TRX performs on behalf of
Expedia Points of Sale:

 

Pricing - Common Services

                             Per    Expedia.com    Expedia.ca    Expedia.co.uk
   Expedia.de    Expedia.nl    ECT
US    ECT.ca

Base Processing

                       

CORREX

   *    *    *    *    *    *    *    *

CORREX Ticketless Transaction

   *    *    *    *    *    *    *    *

CORREX Consolidator Transaction

   *    *    *    *    *    *    *    *

Commission Processing

   *    *    *    *    *    *    *    *

Settlement

   *    *    *    *    *    *    *    *

Reporting

   *    *    *    *    *    *    *    *

Document Distribution

                       

Outbound Tkt

   *    *    *    *    *    *    *    *

Return Ticket

   *    *    *    *    *    *    *    *

No email

   *    *    *    *    *    *    *    *

Exceptions

                       

Automated

                       

Exchange Automated

   *    *    *    *    *    *    *    *

ARC / BSP Refunds-Automated

   *    *    *    *    *    *    *    *

Voids Automated

   *    *    *    *    *    *    *    *

Charter Schedule Change-Automated

   *    *    *    *    *    *    *    *

Manual * Rates

                       

Base Rejects

   *    *    *    *    *    *    *    *

Base Reject-Net Fare Rebuild

   *    *    *    *    *    *    *    *

Manual Exchange Ticket

   *    *    *    *    *    *    *    *

Automated Exchange Reject

   *    *    *    *    *    *    *    *

ARC / BSP Refunds-Reject

   *    *    *    *    *    *    *    *

Exception Refunds

   *    *    *    *    *    *    *    *

Voids Rejects

   *    *    *    *    *    *    *    *

LTAs (TOD)

   *    *    *    *    *    *    *    *

Prepaid (PTA)

   *    *    *    *    *    *    *    *

Debit Memos

   *    *    *    *    *    *    *    *

Charter / No-E-mail Schedule Change

   *    *    *    *    *    *    *    *

Manual * Rates

                       

Base Rejects

   *    *    *    *    *    *    *    *

Base Reject-Net Fare Rebuild

   *    *    *    *    *    *    *    *

Manual Exchange Ticket

   *    *    *    *    *    *    *    *

Automated Exchange Reject

   *    *    *    *    *    *    *    *

ARC / BSP Refunds-Reject

   *    *    *    *    *    *    *    *

Exception Refunds

   *    *    *    *    *    *    *    *

Voids Rejects

   *    *    *    *    *    *    *    *

LTAs (TOD)

   *    *    *    *    *    *    *    *

Prepaid (PTA)

   *    *    *    *    *    *    *    *

Debit Memos

   *    *    *    *    *    *    *    *

2. Billing Methodology for Rejects. For avoidance of doubt, reject rates apply
only to failed automated processing. In such cases, Expedia will pay TRX for the
normal automated processing rate as well as the corresponding reject rate.

 

Page 53 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

APPENDIX 1 (continued)

3. Additional Terms.

*

(e) Pricing will be invoiced and paid in monthly installments in accordance with
Article 7 of the Agreement.

(f) For the purposes of a maximum billable time for debit memo processing, the
transactions processed per hour will be equal to or greater than * for the *.
For * the transactions processed per hour will be equal to greater than *.

(g) The pricing set forth in this Agreement is effective *.

4. TRX Commitments.

*

 

Page 54 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

APPENDIX 1 (continued)

5. *

6. *

7. *

 

Page 55 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

APPENDIX 1 (continued)

8. Rates for Other Services. Unless otherwise agreed in a Statement of Work, the
following rates will apply to miscellaneous hourly Services performed by TRX on
behalf of Expedia under a Statement of Work pursuant to this Agreement:

 

           SOW - per
Hour Rate
Card           US /
Europe   

*

     Operations          

1

   Any agent work    *    *

2

   CORREX Service Bureau, DATATRAX operations    *    *

3

   Training    *    *

4

   SELEX and GDS scripters    *    *    Project Management      

1

   Project Management    *    *

2

   MIS & Process Reengineering    *    *    IT      

1

   IT Services (Server, Prod support, and DBA)    *    *

2

   GDS, Telecom, Network Operations, Desktop Support    *    *    Development &
Solutions Management      

1

   Development    *    *

2

   Quality Assurance    *    *

3

   Solutions management    *       Administrative      

1

   Administration / Legal    *   

On an annual basis beginning no sooner than twelve (12) months after January 1,
2007, the above hourly rates will increase * respectively, for inflation.

 

Page 56 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

APPENDIX 1 (continued)

9. Fees for Paper Ticket Inserts. During the Term of this Agreement, unless
otherwise specified in a Statement of Work, the pricing set forth below will
apply to all paper ticket inserts performed by TRX on behalf of Expedia Points
of Sale:

Pricing for Paper Ticket inserts

 

     Quantity    TRX fee per insert/
jacket/package
(as defined by promo)

A) Ticket Jacket Inserts

   *    $ *

(pricing based on single promotion)

   *    $ *    *    $ *    *    $ *

B) Ticket Jacket Inserts

   *    $ *

(pricing based on concurrent ticket jacket promotion, assuming first promo is
priced based on “A” tier above, and any additional ticket jacket promos priced
at tier “B”)

   *    $ *    *    $ *    *    $ *

C) *Envelope Inserts

      $ *

(pricing based on single promotion)

   *    $ *    *    $ *    *    $ *

D) * Envelope Inserts

   *   

(pricing based on concurrent envelope insert promotion, assuming first promo is
priced based on tier “C” above, and any additional envelope insert promos priced
at tier “D”)

   *    $ *    *    $ *    *    $ *    *    $ *

E) Catalog Inserts

   *    $ *

(pricing based on single promotion)

   *    $ *    *    $ *    *    $ *    *    $ *

F) Catalog Inserts

   *    $ *

(pricing based on concurrent catalog insert promotion, assuming first promo is
priced based on tier “E” above, and any additional catalog insert promos priced
at tier “F”)

   *    $ *    *    $ *    *    $ *    *    $ *

Terms and Conditions

Payment terms for paper ticket inserts will be prepaid by Expedia promotion. For
example, if there is a single promotion that involves * inserts. TRX will bill
Expedia * or * upon TRX’s receipt of the promotional inserts.

 

Page 57 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

APPENDIX 2 to EXHIBIT B

(Service Level Matrix)

 

Name

  

Service(s)

  

Minimum Service Level

  

Termination
Trigger

  

System Failure Service Level

Commission Throughput    Commission Loading   

*

  

*

  

*

Commission Accuracy    Commission Loading             Commission Calculation   
      Automation Throughput    Pre-Ticketing            

 

Auto-Ticketing

           

 

Post-Ticketing

           

 

Automated Exchanges

           

 

Ticket Printing

           

 

Email Notification

        

 

Non-Urgent Queue Work

  

 

Manual Exchange Processing

           

 

Ticket Reject Processing

           

 

Prepaid Tickets

           

 

Lost Ticket Applications

           

 

Voids

           

 

ARC Refunds

        

 

Urgent Queue Work

  

 

Manual Exchange Processing

           

 

Ticket Reject Processing

           

 

Prepaid Tickets

           

 

Lost Ticket Applications

           

 

Voids

           

 

ARC Refunds

         Shipping – Timeline Requirements    No-Email             Shipping      
      In-Bound Mail Processing          Exception Refunds    Exception Refunds
         Debit Memo Throughput    Debit Memos         

 

Page 58 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

APPENDIX 3 to EXHIBIT B

(Hours of Operation)

 

HOURS OF
OPERATION

  

Expedia.com

  

Expedia.ca

  

ECT

  

ECT.ca

  

Expedia.uk

  

Expedia.de

  

Expedia.it

  

Expedia.nl

  

Hotwire

Document Processing Department (Dispatch)   

*

  

*

  

*

  

*

  

*

  

*

  

*

  

*

  

*

Research & Reconciliation Department (Refund research, debit memos, lost
tickets, etc)                            Ticketing Department                  
         Settlement Processing Department (ARC/BSP)                           
Schedule Change Department                            CORREX                  
         Reporting Department (MIS)                            NOC
(applications/system monitoring)                            Non-Urgent / Urgent
End of Day Cutoff (local time)                           

 

Page 59 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT C

Change Order Process

 

Process Step

  

Resp

  

SLA – Large
Projects (* Hours
of work)

  

SLA – Small
Projects (between
* Hours)

  

Initiatives (*
hours)

  

“*” initiatives *
Partner Set-up,
Minor CORREX
routine set-ups,
Minor GDS script
changes)

Expedia Submits Service Request to TRX    Expedia requestor            

TRX PMO reviews the request in established weekly meetings to review scope, sets
up time tracking, status reporting and documentation management processes for
the request. Based on meeting review, TRX assigns an owner to the request.

Large projects are assigned to the TRX PMO, minor changes are either routed to
Development (e.g., simple script changes) or Operations (e.g., process changes)
based on request.

   TRX PMO   

*

  

*

  

*

  

*

TRX owner requests meeting with Expedia requestor to review request    TRX
request owner             TRX & Expedia requestor review request, TRX gathers
data required to complete Service Request Clarifications. (repeat meetings as
required until all clarifications are documented)    TRX request owner         
   TRX completes Service Request Clarifications document and shares results with
Expedia requestor    TRX request owner             Expedia requestor signs off
on the completed Service Request Clarifications and agrees to a timeline for
delivery of an Estimate with TRX    Expedia requestor             TRX completes
the estimate and reviews estimate with Expedia. Complete Preliminary estimate if
necessary    TRX request owner             Expedia approves estimate and TRX
commences work    Expedia             Elapsed Time Target               

Change Request Process Overview information. Change requests will only be
generated AFTER the Change Order Estimate document has been signed off.

 

Page 60 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

Process Step

  

Resp

  

SLA – Large
Projects (* Hours
of work)

  

SLA – Small
Projects (between
* Hours)

  

Initiatives (*
hours)

  

“*” initiatives (*
Partner Set-up,
Minor CORREX
routine set-ups,
Minor GDS script
changes)

CHANGE REQUESTS: Any change to scope or timeline outlined in the approved
estimate will result in generation of a Change Request that will be submitted to
the request owner for consideration

   Expedia Or TRX    *    *    *    *

CHANGE REQUESTS: TRX request owner logs the request and reviews the Change
Request with the Expedia requestor to receive approval to proceed with
quantifying the impact of the change. TRX request owner identifies impact of
researching the request

   TRX request owner            

CHANGE REQUESTS: TRX request owner reviews request with project team to obtain
level of effort associated with the change

   TRX request owner            

CHANGE REQUESTS: TRX request owner reviews level of effort with Expedia
requestor to obtain approval/denial

   TRX request owner            

CHANGE REQUESTS: TRX request owner updates the Project Charter and estimate

   TRX request owner            

CHANGE REQUESTS: Expedia requestor signs off on the Change Request and estimate

   Expedia            

 

Page 61 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT D

Service Recovery Coupon Limits

 

Itinerary Value

 

Coupon Value

 

Available to

*

 

*

 

*6

               

 

Page 62 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT E

Reporting

Existing reports have been created and are available to support Expedia. Of the
* that Expedia has access to, * of have been customized specifically for
Expedia. All other reports are generic reports that run for Expedia data.
Reports containing a dash and then client name are generic ones that had to be
duplicated and modified to meet specific client reporting needs. The following
is a tree of each report based on its location on the reporting site. Each group
contains a count of the reports within. Each report shows its data source. The
reports below support the following points of sale: Expedia.com, Expedia
Corporate Travel (US and CA), Expedia.ca, Expedia.uk. Expedia.de.

Applications (* total reports)

 

A. *

 

B. *

 

C. *

 

D. *

 

E. *

 

F. *

 

Page 63 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

  3. *

 

  4. *

 

  5. *

 

  6. *

 

  7. *

 

  8. *

 

  9. *

 

  10. *

 

  11. *

 

  12. *

 

  13. *

 

  14. *

 

Page 64 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

  *

 

Page 65 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

*

 

Page 66 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

*

 

Page 67 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT F

TRX Personnel Screening Procedures

US CANDIDATE PRESCREEN PROCEDURES

*

UK SCREENING PROCESS

*

 

Page 68 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

BERLIN SCREENING PROCESS

*

 

Page 69 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT G

Technical Specifications

1. Standards Adherence. All equipment and software provided in the United States
by TRX will adhere to generally accepted industry standards and certifications,
including ANSI, UL and FCC. All software communications protocols and messaging
used by TRX for the Services will be based upon generally-accepted
communications standards, rather than proprietary methods.

2. High Availability.

2.1 All systems will be operational and available during the Hours of Operation
for the specific Point of Sale. Downtime for maintenance will be scheduled
during low transaction volume periods, such as nights and weekends, and should
not exceed * a week, from Sunday to Saturday, unless otherwise reasonably
requested by TRX in advance. Downtime will be scheduled at least * in advance,
must be approved by Expedia, and must not affect Service Levels. Exceptions for
emergency maintenance will be reviewed and approved by Expedia on a case-by-case
basis. TRX will notify Expedia as promptly as possible if it need to conduct
emergency maintenance.

2.2 All TRX-supplied essential systems will provide a high level of fault
tolerance and redundancy.

2.3 By no later than end of *TRX will supply an automated system for monitoring
and reporting the availability of all *. A standard industry approach is to use
*. The automated system should generate reports that measure the availability of
all systems that are in scope. TRX will supply formulas for statistics reported
so that Expedia may periodically audit the statistics. The system will
accurately supply reports and real-time displays of the status of all systems to
the personnel located at defined Expedia business unit location(s), the *. The
system will have customizable and accurate reporting capability, so that Expedia
may request specific custom reports that can be developed and provided in a
short timeframe.

2.4 In the event of a TRX-supplied application failure*

2.5 TRX will supply a regular back-up schedule for all production data. Each
back-up media must be copied and archived on-site and off-site.

2.6 TRX will maintain on-site spares of critical parts (disk drives, CPUs, etc.)
for key systems.

3. Business Continuity. In the event TRX’s facility is incapacitated for any
reason, TRX will provide oral notice within * and written notice within * to
Expedia.

3.1 Where TRX is deemed responsible for a disaster up to * (other than Force
Majeure), the following minimum requirements must be met by TRX:

*

 

Page 70 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

*

3.2 Where TRX is deemed responsible for a disaster of more than * (other than
Force Majeure), the following minimum requirements must be met by TRX:

*

4. Maintenance and Support.

4.1 In the event of a technical problem that requires TRX’s assistance to
resolve, TRX will assist in troubleshooting all problems to the point of
isolating the problem to either TRX supplied software and/or hardware or
software and/or hardware supplied by Expedia.

4.2 In the event of a technical problem that requires Expedia’s assistance to
resolve, Expedia will assist in troubleshooting all problems to the point of
isolating the problem.

4.3 TRX will cooperate fully with Expedia to resolve problems as quickly and
efficiently as possible. In the event that the cause of a problem cannot be
readily determined, TRX will continue to troubleshoot the problem until the
cause is isolated.

4.4 TRX will be responsible for resolving technology problems that are isolated
to TRX’s hardware and/or software and/or network.

4.5 The minimum Service Level requirements will be maintained while system
problems are being identified and resolved. Any waiver of the minimum Service
Level requirements will be in Expedia’s sole discretion and will not constitute
a waiver generally. Notwithstanding the foregoing, to the extent that system
problems are due to systems, hardware, or software maintained and administered
by Expedia or an unaffiliated third party, and over which TRX has no control,
TRX shall not be held to the minimum Service Level requirements.

4.6 TRX will supply its own support structure for all systems provided by TRX
equipped with a sophisticated problem reporting system. The support services
will include the ability to track and report on problems and automatically
escalate problems to appropriate support and management personnel.

4.7 Support will be provided during all Hours of Operation for the specific
Point of Sale.

4.8 Upgrades and installations of new technology shall be performed in a
maintenance windows and will not affect service outside of such maintenance
window. TRX, in its reasonable discretion, will determine the cycle on which it
will upgrade to new releases of software and hardware. Upgrades should not be
postponed longer than * from the time of general availability, unless otherwise
agreed to by the Parties. *

 

Page 71 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

5. Changes and Enhancements.

5.1 TRX will provide periodic changes and enhancements to its automated systems
to meet the business requirements of Expedia as agreed upon pursuant to the
Change Order Process.

5.2 TRX will use industry-standard development processes, and provide standard
scheduling and planning metrics. TRX will follow development processes and
standards that ensure high levels of quality.

5.3 TRX will provide complete and up-to-date training, process flows, and
configuration documentation for all TRX-maintained applications used by Expedia
employees and other third parties that use TRX applications to support Expedia
business. In the case of emergency change and enhancements such documentation
will be provided as agreed to in the Change Order Process.

5.4 TRX has provided Expedia with a disaster recovery plan for the Service
Locations under its direction. As such plans are updated, TRX will provide
Expedia with an updated plan within * business days. Expedia may, at any time,
make reasonable suggestions for improvements to the disaster recovery plan. TRX
will use reasonable efforts to incorporate such suggestions for improvement
within *.

6. Data Network Services.

*

 

Page 72 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

*

7. Service Locations. Without limiting the requirements set forth elsewhere in
the Agreement, the Service Locations will conform to the following requirements:

7.1 Facilities.

Earthquake- and fire-resistant under most conceivable circumstances. This
includes facility preparation associated with other natural disasters.

7.2 Security.

*

 

Page 73 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

*

7.3 AC Power Systems.

*

7.4 Power Generator.

*

7.5 Environmental Control.

*

7.6 Fire Protection.

*

--------------------------------------------------------------------------------

*

 

Page 74 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

*

7.7 Monitoring.

*

7.8 Acquisition and Installation of Equipment. TRX will be responsible for the
acquisition, installation, and configuration of any and all systems required in
support of the Service Locations.

 

Page 75 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT H

Pricing Adjustment Mechanism

Any changes made that affect TRX processes, technology, labor or facilities will
be driven by a Change Order Request from Expedia.

 

  •  

Expedia will indicate in the Change Order Request *

 

  •  

TRX will respond with a Change Order Estimate that includes the cost of work to
be performed and proposed impact on pricing, or will seek clarification from
Expedia regarding the scope of the services requested, definition of
deliverables or other assumptions or requirements.

 

  •  

If Expedia accepts the Change Order Estimate, or the Parties are otherwise able
to agree upon terms for a change and the associated pricing changes, TRX and
Expedia will document their agreement in a written Statement of Work signed by
authorized representatives of both Parties. Unless otherwise specified in a
Statement of Work, the following terms will apply:

*

 

Page 76 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT I

Approved Subcontractors

*

 

Page 77 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT J

Non-Disclosure Agreement

EXPEDIA, INC.

NON-DISCLOSURE AGREEMENT

(STANDARD RECIPROCAL)

This Non-Disclosure Agreement (the “Agreement”) is made and entered into as of
the later of the two signature dates below by and between Expedia, Inc., a
Washington corporation (“Expedia”), and TRX INC., a Georgia Corporation
(“Company”). Expedia and Company agree as follows:

*

 

Page 78 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

*

 

02/07/01    Confidential

 

Page 79 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

*

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

COMPANY: TRX, INC     EXPEDIA, INC. Address:          

Lowest Druid Hills Drive

Atlanta, GA 30329

   

13810 SE Eastgate Way, Suite 400

Bellevue, WA 98005

By:   /s/ Norwood H. Davis     By:   /s/ Michael K. Day Name:   Norwood H. Davis
    Name:   Michael K. Day Title:   President & CEO     Title:   VP, Operations
Date:   3/21/01     Date:   3.21.01

 

Page 80 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT K

Pre-Existing Works

TRX hereby grants to Expedia and Expedia’s Affiliates a non-exclusive,
worldwide, perpetual, royalty-free right and license to use, reproduce, modify,
display, distribute, create derivative works of and otherwise exploit the
Pre-Existing Works listed below for Expedia and its Affiliates’ internal use,
and to sublicense the foregoing rights to Third Parties (including, but not
limited to, Expedia Contractors) who are performing services on behalf of
Expedia or Expedia’s Affiliates; provided, that neither Expedia nor Expedia
Contractors shall have any right to commercialize or otherwise license or convey
a right in the Pre-Existing Works listed below to any other Third Parties.

The Pre-Existing Works subject to the foregoing license grant include:

*

For the avoidance of doubt, all other Pre-Existing Works not listed above are
deemed to be TRX Works for the purposes of this Agreement.

 

Page 81 of 82

* Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT L

Pre-approved Uses of Expedia Name

 

  •  

TRX.com

 

  •  

Our Clients page (with client logos)

 

  •  

FAQ page (client listing)

 

  •  

TRX milestones page (link to press release regarding contract renewal with
Expedia to be created as per Section 22.10)

 

  •  

TRX media center (press release regarding contract renewal with Expedia to be
creates as per Section 22.10)

 

  •  

TRX overview presentation (client slide with client logos)

 

  •  

Client walls in each TRX location (one plaque for each client, each plaque uses
the client logo)

 

  •  

TRX fact sheet (client listing)

 

  •  

TRX Annual Report (client listing) and various SEC filings, including
registration statement

 

  •  

TRX overview CD Rom (scrolling client logo list for <:05 seconds)

 

Page 82 of 82